UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4/30/2009 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 37 Statement of Financial Futures 38 Statement of Assets and Liabilities 39 Statement of Operations 40 Statement of Changes in Net Assets 41 Financial Highlights 42 Notes to Financial Statements 54 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus International Stock Index Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus International Stock Index Fund, covering the six-month period from November 1, 2008, through April 30, 2009. The international equities markets went on a wild ride over the past six months, with stocks in most regions plummeting during most of the reporting period and then rebounding late in the reporting period. In supporting the recent rally, investors apparently shrugged off more bad economic news,including rising unemployment,damaged credit markets and economic contraction in many regions of the world.Yet,the rebound proved to be robust, particularly in the emerging markets, which posted double-digit returns over the final two months of the reporting period. These enormous swings have left investors wondering if the equities market is forecasting sustainable economic improvement, or whether these events represent what many call a bear market rally.We generally have remained cautious in the absence of real global economic progress, but the markets gyrations illustrate an important feature of many market rallieswhen they begin to snap back, the rebounds are often quick and sharp, usually leaving most investors on the sidelines. Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current investment needs and future goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2008, through April 30, 2009, as provided by Karen Q.Wong and Richard A. Brown, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2009, Dreyfus International Stock Index Fund produced a total return of 3.99%. 1 This compares with a 2.64% total return for the funds benchmark, the Morgan Stanley Capital International Europe,Australasia, Far East Free Index (the MSCI EAFE Free Index or the Index), during the same period. 2 International stocks generally fell sharply during the first four months of an especially volatile reporting period, but recovered a significant portion of those losses in a rally over the reporting periods final seven weeks.The difference in returns between the fund and the Index was primarily the result of fair value pricing and transaction costs and operating expenses that are not reflected in the Indexs return. The Funds Investment Approach The fund seeks to match the performance of the MSCI EAFE Free Index, a broadly diversified, international index composed of approximately 1,000 companies located in developed markets outside the United States and Canada. The fund attempts to match the Indexs return before fees and expenses by aligning the portfolio composition with the composition of the MSCI EAFE Free Index.The fund also invests in securities that represent the market as a whole, such as stock index futures, and manages its exposure to foreign currencies so that the funds currency profile matches the currency makeup of the MSCI EAFE Free Index. International Equities Rebounded in Late-Term Rally The six-month reporting period saw both staggering losses and impressive gains, as international equities lost considerable value during the first four months of the reporting period, only to rebound sharply during its final two months. The rally erased a substantial portion of the markets previous losses. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) When the reporting period began, investor sentiment was depressed by a global recession. Rising unemployment rates and plummeting housing prices led to economic deterioration in many parts of the world, dampening consumer spending and business investment. At the same time, the world was in the grip of a financial crisis that nearly led to the collapse of the global banking system in September 2008.The effects of the financial crisis were particularly severe among European banks, which reported massive write-downs among assets tied to troubled U.S. housing markets. In this environment, all countries and market sectors tracked by the Index had posted negative double-digit absolute returns, a testament to the depth and breadth of the bear market. By mid-March, however, investor sentiment quickly reversed as the international equity markets responded in tandem with a strong rally occurring in the United States. The rebound was led primarily by stocks and market sectors that had been severely beaten down over the previous year.While developed international markets generally under-performed their U.S. counterpart in the rally, emerging markets fared especially well. In fact, March 2009 saw the emerging markets best monthly returns on record, with all regions posting double-digit gains. From a geographic perspective, returns from the 21 countries tracked by the Index were fairly balanced over the full reporting period, with 11 countries posting positive absolute returns and the other 10 reporting losses. The Indexs better performing countries included Hong Kong, Sweden, Singapore and Portugal. Ireland, Switzerland, Austria and the United Kingdom ranked among the Indexs greater disappointments. From a market sector standpoint, stocks in the producer manufacturing, industrial services, technology services and non-energy minerals areas performed relatively well. On the other hand, laggards included the health technology, health services, utilities, consumer non-durables and finance sectors. In the reporting periods volatile investment environment, a handful of individual stocks advanced sharply, posting triple-digit returns, while others experienced declines of nearly the same magnitude. For example, the Indexs best performing stock for the reporting period was Fortis, a 4 financial services and insurance giant in Belgium. Hong Kongs infrastructure developer NWS Holdings also fared especially well. In Japan, semiconductor firm Elpida Memory posted solid gains due to robust sales in its Asia/Pacific base. Nisshinbo Holdings, a conglomerate whose roots are in the textile industry but has shifted its focus to energy and the envi-ronment,also advanced.In Singapore,Golden Agri-Resources,one of the worlds largest privately owned palm oil producers, posted strong returns. On the other hand, some of the Indexs more significant declines stemmed from the financials sector, where banks in Ireland proved particularly disappointing, including Anglo Irish Bank, Bank of Ireland, which was sold during the reporting period, and Allied Irish Banks. Other notable detractors included investment management firms KBC Groep (formerly Almancora) and Babcock & Brown, which was also sold during the reporting period, located in Belgium and Australia, respectively. Index Funds Offer Diversification Benefits An as index fund, we attempt to replicate the returns of the MSCI EAFE Free Index by closely approximating its composition. In our view, one of the greatest benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single country, industry group or holding. May 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Free Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries.The index reflects actual investable opportunities for global investors for stocks that are free of foreign ownership limits or legal restrictions at the country level. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Stock Index Fund from November 1, 2008 to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2009 Expenses paid per $1,000  $ 2.92 Ending value (after expenses) $960.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2009 Expenses paid per $1,000  $3.01 Ending value (after expenses) $1,021.82  Expenses are equal to the funds annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2009 (Unaudited) Common Stocks95.9% Shares Value ($) Australia6.6% AGL Energy 22,005 244,446 Alumina 70,659 a 83,191 Amcor 38,431 135,246 AMP 96,078 366,354 Aristocrat Leisure 11,022 29,152 ASX 8,500 204,335 Australia & New Zealand Banking Group 98,539 1,151,105 AXA Asia Pacific Holdings 51,290 146,962 Bendigo and Adelaide Bank 14,776 74,471 BHP Billiton 161,473 3,946,959 Billabong International 6,428 49,588 BlueScope Steel 45,543 78,297 Boral 31,989 96,124 Brambles 63,561 276,453 Caltex Australia 5,748 41,808 CFS Retail Property Trust 73,735 89,115 Coca-Cola Amatil 26,426 177,454 Cochlear 2,820 102,971 Commonwealth Bank of Australia 70,831 1,827,107 Computershare 24,153 162,191 Crown 24,659 124,825 CSL 29,092 735,689 CSR 81,884 81,216 Dexus Property Group 124,847 66,959 Fairfax Media 75,671 65,880 Fortescue Metals Group 56,533 b 98,022 Fosters Group 93,700 362,794 Goodman Fielder 84,351 71,268 Goodman Group 112,408 30,557 GPT Group 197,360 68,150 Harvey Norman Holdings 20,267 44,372 Incitec Pivot 86,213 133,648 Insurance Australia Group 98,126 250,163 James Hardie Industries 17,335 58,586 Leighton Holdings 7,468 115,605 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Australia (continued) Lend Lease 19,573 103,825 Lion Nathan 13,006 112,086 Macquarie Airports 41,877 55,688 Macquarie Group 13,494 a 331,922 Macquarie Infrastructure Group 128,485 127,437 Macquarie Office Trust 72,900 10,444 Metcash 38,859 118,767 Mirvac Group 102,666 78,823 National Australia Bank 90,070 1,365,178 Newcrest Mining 23,261 511,670 Nufarm 7,398 71,909 OneSteel 46,488 76,165 Orica 16,954 209,262 Origin Energy 42,724 511,332 OZ Minerals 136,918 75,445 Perpetual 2,276 53,810 Qantas Airways 50,905 74,051 QBE Insurance Group 47,614 762,257 Rio Tinto 13,819 654,146 Santos 28,507 343,902 Sims Metal Management 7,686 112,669 Sonic Healthcare 18,084 154,918 SP Ausnet 31,093 22,844 Stockland 78,883 181,979 Suncorp-Metway 63,798 276,547 Tabcorp Holdings 27,671 151,457 Tatts Group 49,315 100,362 Telstra 212,515 519,928 Toll Holdings 29,003 125,720 Transurban Group 54,677 179,163 Wesfarmers 48,856 812,651 Wesfarmers PPS 6,282 104,354 Westfield Group 97,312 767,142 Westpac Banking 134,533 1,897,754 Woodside Petroleum 23,596 665,355 8 Common Stocks (continued) Shares Value ($) Australia (continued) Woolworths 59,012 1,158,475 WorleyParsons 7,358 98,766 Austria.3% Erste Group Bank 8,650 181,155 OMV 8,174 254,762 Raiffeisen International Bank Holding 2,276 78,343 Strabag 3,027 69,962 Telekom Austria 15,833 208,560 Verbund-Oesterreichische Elektrizitaetswirtschafts, Cl. A 3,755 154,160 Vienna Insurance Group 1,580 61,991 Voestalpine 5,954 114,823 Wienerberger 5,305 62,338 Belgium.9% Anheuser-Busch InBev 34,715 1,061,177 Anheuser-Busch InBev (Strip) 12,680 b 34 Belgacom 8,421 244,611 Colruyt 821 187,232 Compagnie Nationale a Portefeuille 1,980 95,745 Delhaize Group 4,623 311,579 Dexia 23,510 114,385 Fortis 101,346 251,373 Fortis (Rights) 88,615 b 0 Groupe Bruxelles Lambert 4,033 291,528 Groupe Bruxelles Lambert (Strip) 236 b 1 KBC Groep 7,206 158,302 Mobistar 1,355 81,359 Solvay 2,706 232,675 UCB 5,219 142,334 Umicore 6,361 124,849 China.0% Foxconn International Holdings 83,000 b The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Denmark.9% AP MollerMaersk, Cl. A 25 142,859 AP MollerMaersk, Cl. B 55 319,161 Carlsberg, Cl. B 3,600 173,995 Coloplast, Cl. B 1,008 68,997 Danisco 2,601 85,432 Danske Bank 21,480 b 234,710 DSV 7,861 89,370 FLSmidth & Co. 2,893 b 92,721 Jyske Bank 2,430 b 62,567 Novo Nordisk, Cl. B 21,571 1,025,099 Novozymes, Cl. B 2,071 140,923 Topdanmark 849 b 100,686 TrygVesta 1,123 61,593 Vestas Wind Systems 8,966 b 584,475 William Demant Holding 1,278 b 60,716 Finland1.3% Elisa 7,550 100,380 Fortum 20,594 416,126 Kesko, Cl. B 3,623 94,272 Kone, Cl. B 6,876 188,338 Metso 7,011 107,641 Neste Oil 6,406 83,029 Nokia 182,950 2,611,434 Nokian Renkaat 5,217 82,856 Orion, Cl. B 4,426 64,275 Outokumpu 5,850 87,077 Pohjola Bank, Cl. A 4,143 30,737 Rautaruukki 4,060 75,949 Sampo, Cl. A 20,722 388,237 Sanoma 4,669 61,529 Stora Enso, Cl. R 26,830 b 154,100 UPM-Kymmene 25,043 224,256 Wartsila 4,284 141,167 10 Common Stocks (continued) Shares Value ($) France9.8% Accor 8,816 374,799 ADP 1,537 88,591 Air France-KLM 5,450 60,412 Air Liquide 11,944 975,585 Alcatel-Lucent 114,334 b 289,847 Alstom 10,309 645,277 Atos Origin 3,536 109,727 AXA 74,630 1,245,471 BioMerieux 527 39,541 BNP Paribas 39,509 2,083,336 Bouygues 11,597 497,411 Bureau Veritas 1,854 75,654 Cap Gemini 6,816 255,150 Carrefour 30,566 1,238,008 Casino Guichard Perrachon 2,097 131,564 Christian Dior 2,481 166,897 Cie de Saint-Gobain 17,815 638,066 Cie Generale dOptique Essilor International 9,331 402,222 CNP Assurances 1,673 132,316 Compagnie Generale de Geophysique-Veritas 8,008 b 115,729 Compagnie Generale des Etablissements Michelin, Cl. B 7,100 362,810 Credit Agricole 43,023 625,019 Dassault Systemes 3,061 126,413 Eiffage 1,580 81,522 Electricite de France 9,286 430,547 Eramet 224 48,074 Eurazeo 1,602 65,383 Eutelsat Communications 3,816 b 82,721 France Telecom 88,099 1,957,855 GDF SUEZ 52,767 1,900,731 Gecina 669 36,296 Groupe Danone 21,047 1,004,771 Hermes International 2,449 324,271 ICADE 941 72,661 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) France (continued) Iliad 708 74,548 Imerys 1,067 44,239 Ipsen 956 39,115 JC Decaux 4,335 62,046 Klepierre 4,167 91,278 LOreal 11,619 830,745 Lafarge 9,203 520,413 Lagardere 5,300 166,183 Legrand 3,943 78,958 LVMH Moet Hennessy Louis Vuitton 11,814 894,558 M6-Metropole Television 3,249 60,756 Natixis 52,231 118,853 Neopost 1,569 132,784 PagesJaunes Groupe 6,051 65,831 Pernod-Ricard 7,962 470,272 Pernod-Ricard (Rights) 7,962 b 36,927 Peugeot 7,803 179,424 PPR 3,763 288,046 Publicis Groupe 6,530 200,569 Renault 8,465 270,979 Safran 9,522 113,386 Sanofi-Aventis 50,625 2,918,232 Schneider Electric 10,741 811,143 Scor 8,689 183,263 Societe BIC 1,432 76,743 Societe Des Autoroutes Paris-Rhin-Rhone 1,152 74,406 Societe Generale 22,392 1,134,753 Societe Television Francaise 1 6,190 57,942 Sodexo 4,659 223,011 Suez Environnement 13,134 b 200,419 Technip 4,682 200,894 Thales 4,383 181,441 Total 102,628 5,139,985 Unibail-Rodamco 3,961 589,114 Valeo 3,890 80,097 Vallourec 2,570 279,504 12 Common Stocks (continued) Shares Value ($) France (continued) Veolia Environnement 18,308 503,090 Vinci 20,327 909,930 Vivendi 56,336 1,521,095 Wendel 1,562 57,187 Zodiac Aerospace 1,730 50,386 Germany7.7% Adidas 9,664 365,262 Allianz 21,810 2,004,135 BASF 44,457 1,673,951 Bayer 36,800 1,828,363 Bayerische Motoren Werke 15,994 553,444 Beiersdorf 4,358 179,275 Celesio 4,321 95,848 Commerzbank 32,409 218,997 Daimler 43,441 1,550,515 Deutsche Bank 26,129 1,396,104 Deutsche Boerse 9,427 696,900 Deutsche Lufthansa 11,799 150,497 Deutsche Post 40,889 469,681 Deutsche Postbank 4,595 97,975 Deutsche Telekom 136,498 1,647,021 E.ON 91,484 3,094,566 Fraport 1,480 59,746 Fresenius 1,371 56,792 Fresenius Medical Care & Co. 8,844 348,664 GEA Group 7,860 102,786 Hamburger Hafen und Logistik 1,184 42,657 Hannover Rueckversicherung 3,028 98,485 HeidelbergerCement 1,512 63,713 Henkel & Co. 6,270 154,835 Hochtief 2,305 112,858 K+S 6,871 412,898 Linde 6,513 518,664 MAN 5,190 321,095 Merck 2,972 266,479 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Germany (continued) Metro 5,187 220,842 Munchener Ruckversicherungs 9,943 1,374,490 Puma 351 75,047 Q-Cells 3,212 b 68,500 RWE 21,424 1,542,596 Salzgitter 1,823 129,715 SAP 41,321 1,582,737 Siemens 41,800 2,810,009 Solarworld 4,122 117,765 Suedzucker 2,654 51,363 ThyssenKrupp 16,638 356,508 TUI 8,518 93,631 United Internet 5,912 61,884 Volkswagen 4,261 1,342,654 Wacker Chemie 659 68,160 Greece.5% Alpha Bank 19,547 190,604 Coca-Cola Hellenic Bottling 7,352 117,613 EFG Eurobank Ergasias 16,266 128,025 Hellenic Petroleum 6,087 59,419 Hellenic Telecommunications Organization 13,152 201,668 Marfin Investment Group 25,826 b 111,096 National Bank of Greece 24,064 500,965 OPAP 10,306 319,598 Piraeus Bank 16,288 149,429 Public Power 5,352 103,728 Titan Cement 2,300 59,048 Hong Kong2.2% ASM Pacific Technology 8,000 36,025 Bank of East Asia 77,750 186,597 BOC Hong Kong Holdings 169,500 241,888 Cathay Pacific Airways 63,000 73,160 Cheung Kong Holdings 67,000 697,651 Cheung Kong Infrastructure Holdings 20,000 77,547 14 Common Stocks (continued) Shares Value ($) Hong Kong (continued) Chinese Estates Holdings 44,000 54,956 CLP Holdings 98,788 667,921 Esprit Holdings 48,600 300,060 Hang Lung Group 40,000 147,868 Hang Lung Properties 102,000 290,201 Hang Seng Bank 35,400 395,559 Henderson Land Development 52,762 248,487 Hong Kong & China Gas 184,483 345,155 Hong Kong Aircraft Engineerg 2,000 18,838 Hong Kong Exchanges & Clearing 49,500 577,382 HongKong Electric Holdings 64,500 381,167 Hopewell Holdings 33,000 85,585 Hutchison Telecommunications Hong Kong Holdings 74,000 a,b 6,970 Hutchison Telecommunications International 74,000 13,654 Hutchison Whampoa 102,800 610,156 Hysan Development 27,000 49,331 Kerry Properties 34,500 105,501 Kingboard Chemical Holdings 28,500 69,870 Li & Fung 108,600 308,278 Lifestyle International Holdings 22,000 21,148 Link REIT 107,000 208,750 Mongolia Energy 126,000 b 36,417 MTR 73,500 186,829 New World Development 124,191 164,410 NWS Holdings 37,000 74,381 Orient Overseas International 8,300 24,043 Pacific Basin Shipping 71,000 35,637 Shangri-La Asia 55,000 81,327 Sino Land 74,664 96,339 Sun Hung Kai Properties 67,699 705,366 Swire Pacific, Cl. A 40,500 317,984 Television Broadcasts 13,000 46,128 Wharf Holdings 62,192 206,634 Wheelock & Co. 38,000 82,373 Wing Hang Bank 10,500 62,457 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Hong Kong (continued) Yue Yuen Industrial Holdings 29,300 65,328 Ireland.3% Anglo Irish Bank 35,225 a 4,939 CRH 33,005 860,576 Elan 21,068 b 127,081 Kerry Group, Cl. A 7,193 138,890 Ryanair Holdings 4,000 b 17,519 Italy3.4% A2A 55,689 91,980 ACEA 3,790 47,091 Alleanza Assicurazioni 19,018 127,456 Assicurazioni Generali 50,990 1,037,426 Atlantia 12,631 222,871 Autogrill 3,338 25,362 Banca Carige 32,548 119,282 Banca Monte dei Paschi di Siena 112,962 181,174 Banca Popolare di Milano 16,857 98,305 Banco Popolare 31,926 208,696 Bulgari 5,158 26,429 Enel 208,687 1,132,250 ENI 125,305 2,719,692 EXOR 4,104 b 52,588 Fiat 34,849 b 341,046 Finmeccanica 20,110 283,909 Fondiaria-SAI 2,503 41,652 Intesa Sanpaolo 371,215 1,177,651 Intesa Sanpaolo-RSP 37,186 82,354 Italcementi 2,518 30,439 Italcementi-RSP 5,476 34,765 Lottomatica 2,408 49,680 Luxottica Group 6,995 129,290 Mediaset 37,511 210,940 Mediobanca 22,509 259,691 Mediolanum 8,071 36,907 16 Common Stocks (continued) Shares Value ($) Italy (continued) Parmalat 83,196 165,973 Pirelli & C 100,796 39,293 Prysmian 5,280 64,261 Saipem 12,979 279,509 Saras 18,185 53,269 Snam Rete Gas 38,806 154,235 Snam Rete Gas (Rights) 38,806 b 29,825 Telecom Italia 484,307 613,075 Telecom Italia-RSP 285,679 255,255 Terna 58,565 188,975 UniCredit 587,276 1,422,996 Unione di Banche Italiane 29,591 407,416 Unipol Gruppo Finanziario 44,236 55,079 Japan22.9% 77 Bank 17,000 86,914 ABC-Mart 1,600 33,013 Acom 2,736 65,769 Advantest 7,600 119,270 Aeon 31,500 245,891 Aeon Credit Service 3,960 45,080 AEON Mall 2,500 32,754 Aioi Insurance 20,000 87,818 Aisin Seiki 9,900 202,256 Ajinomoto 32,800 241,037 Alfresa Holdings 1,200 46,227 All Nippon Airways 33,000 120,750 Alps Electric 5,900 31,483 Amada 16,000 98,389 Aozora Bank 27,959 b 35,238 Asahi Breweries 19,100 240,339 Asahi Glass 46,800 278,750 Ashai Kasei 58,900 237,073 Asics 9,000 58,088 Astellas Pharma 23,079 752,997 Bank of Kyoto 14,000 112,131 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Bank of Yokohama 57,000 241,012 Benesse 3,800 145,225 Bridgestone 29,500 437,770 Brother Industries 10,000 81,008 Canon 51,350 1,539,691 Canon Marketing Japan 2,600 31,659 Casio Computer 10,000 75,621 Central Japan Railway 75 444,428 Chiba Bank 38,000 187,712 Chubu Electric Power 32,000 705,799 Chugai Pharmaceutical 11,128 206,420 Chugoku Bank 7,000 88,154 Chugoku Electric Power 12,900 260,924 Chuo Mitsui Trust Holdings 44,380 144,798 Citizen Holdings 17,800 80,872 COCA-COLA WEST 2,700 44,540 Cosmo Oil 26,000 74,259 Credit Saison 8,800 98,031 Dai Nippon Printing 27,800 294,149 Daicel Chemical Industries 15,000 62,814 Daido Steel 14,200 47,341 Daihatsu Motor 9,000 80,866 Daiichi Sankyo 32,483 546,418 Daikin Industries 12,200 327,987 Dainippon Sumitomo Pharma 9,000 71,810 Daito Trust Construction 3,600 149,657 Daiwa House Industry 23,400 204,306 Daiwa Securities Group 62,000 322,021 Dena 11 39,244 Denki Kagaku Kogyo 27,600 61,156 Denso 23,500 551,761 Dentsu 9,200 169,534 DIC 23,000 37,638 Dowa Holdings 11,000 43,716 Dowa Holdings (Rights) 7,000 b 0 East Japan Railway 16,400 926,808 18 Common Stocks (continued) Shares Value ($) Japan (continued) Eisai 11,700 315,734 Electric Power Development 6,580 191,612 Elpida Memory 4,700 b 50,065 FamilyMart 3,000 82,635 Fanuc 9,200 661,117 Fast Retailing 2,200 230,320 Fuji Electric Holdings 20,000 34,355 Fuji Heavy Industries 30,000 120,140 Fuji Media Holdings 11 12,276 FUJIFILM Holdings 23,600 599,685 Fujitsu 90,800 387,620 Fukuoka Financial Group 40,000 122,783 Furukawa Electric 28,000 83,671 Gunma Bank 17,000 84,322 Hachijuni Bank 19,000 112,009 Hakuhodo DY Holdings 1,170 53,752 Hankyu Hashin Holdings 56,000 262,398 Haseko 62,500 b 39,386 Hikari Tsushin 1,300 26,308 Hino Motors 10,000 28,663 Hirose Electric 1,600 166,367 Hiroshima Bank 22,000 83,183 Hisamitsu Pharmaceutical 3,400 96,417 Hitachi 162,900 564,607 Hitachi Chemical 4,400 58,810 Hitachi Construction Machinery 4,500 60,741 Hitachi High-Technologies 3,900 54,545 Hitachi Metals 7,000 54,500 Hokkaido Electric Power 9,600 177,198 Hokuhoku Financial Group 62,000 109,021 Hokuriku Electric Power 8,700 196,753 Honda Motor 79,520 2,299,481 HOYA 19,200 331,172 Ibiden 6,100 177,324 Idemitsu Kosan 1,100 81,283 IHI 55,000 b 83,295 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) INPEX 41 259,623 Isetan Mitsukoshi Holdings 16,920 142,225 Isuzu Motors 53,000 87,808 Ito En 3,300 40,317 Itochu 72,500 387,610 Itochu Techno-Solutions 1,400 31,661 Iyo Bank 11,000 109,905 J Front Retailing 26,800 109,777 Jafco 1,600 35,615 Japan Airlines 39,600 b 77,280 Japan Petroleum Exploration 1,400 55,069 Japan Prime Realty Investment 22 37,902 Japan Real Estate Investment 19 134,604 Japan Retail Fund Investment 17 59,786 Japan Steel Works 17,000 183,158 Japan Tobacco 217 544,788 JFE Holdings 25,260 686,797 JGC 11,000 143,670 Joyo Bank 31,462 145,182 JS Group 12,624 153,975 JSR 9,100 110,068 JTEKT 7,900 75,800 Jupiter Telecommunications 104 73,255 Kajima 37,800 109,114 Kamigumi 11,400 73,115 Kaneka 16,000 92,697 Kansai Electric Power 36,799 751,801 Kansai Paint 11,000 58,810 Kao 24,000 451,532 Kawasaki Heavy Industries 71,000 151,547 Kawasaki Kisen Kaisha 26,000 97,515 KDDI 140 628,958 Keihin Electric Express Railway 22,000 169,497 Keio 26,000 147,990 Keisei Electric Railway 12,000 57,082 Keyence 2,005 354,056 20 Common Stocks (continued) Shares Value ($) Japan (continued) Kikkoman 8,000 71,312 Kinden 6,000 50,008 Kintetsu 75,354 328,575 Kirin Holdings 37,000 407,288 Kobe Steel 120,000 197,591 Komatsu 43,500 538,969 Konami 5,200 76,796 Konica Minolta Holdings 22,000 179,336 Kubota 54,000 322,732 Kuraray 17,500 150,125 Kurita Water Industries 5,800 140,306 Kyocera 7,600 588,626 Kyowa Hakko Kirin 11,705 103,148 Kyushu Electric Power 17,600 364,039 Lawson 3,100 120,364 Leopalace21 7,200 52,618 Mabuchi Motor 1,500 67,846 Makita 5,400 123,769 Marubeni 82,000 296,712 Marui Group 14,100 77,963 Maruichi Steel Tube 2,000 40,535 Matsui Securities 4,500 31,926 Mazda Motor 46,000 113,615 Mediceo Paltac Holdings 7,700 78,107 MEIJI Holdings 3,521 107,722 Minebea 18,000 69,340 Mitsubishi 65,400 1,003,751 Mitsubishi Chemical Holdings 63,100 239,227 Mitsubishi Electric 90,000 476,597 Mitsubishi Estate 57,000 743,315 Mitsubishi Gas Chemical 20,000 92,900 Mitsubishi Heavy Industries 154,700 504,739 Mitsubishi Logistics 6,000 56,960 Mitsubishi Materials 52,000 150,104 Mitsubishi Motors 166,000 b 253,087 Mitsubishi Rayon 21,000 43,757 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Mitsubishi Tanabe Pharma 11,000 104,762 Mitsubishi UFJ Financial Group 528,890 2,876,009 Mitsubishi UFJ Lease & Finance 2,860 65,988 Mitsui & Co. 83,400 879,902 Mitsui Chemicals 33,000 98,613 Mitsui Engineering & Shipbuilding 34,000 69,116 Mitsui Fudosan 39,000 489,953 Mitsui Mining & Smelting 22,000 b 43,381 Mitsui OSK Lines 53,000 302,211 Mitsui Sumitomo Insurance Group Holdings 18,369 499,437 Mitsumi Electric 3,300 54,438 Mizuho Financial Group 458,100 959,177 Mizuho Trust & Banking 66,000 b 68,425 Murata Manufacturing 10,400 419,657 Namco Bandai Holdings 10,350 102,990 NEC 88,800 b 294,240 NEC Electronics 1,100 b 11,538 NGK Insulators 12,000 182,345 NGK Spark Plug 7,000 67,449 NHK Spring 6,000 27,504 Nidec 5,400 296,936 Nikon 15,600 205,970 Nintendo 4,750 1,270,239 Nippon Building Fund 26 211,150 Nippon Electric Glass 18,085 145,217 Nippon Express 37,000 132,002 Nippon Meat Packers 9,000 92,667 Nippon Mining Holdings 39,800 181,231 Nippon Oil 60,800 317,024 Nippon Paper Group 3,900 110,993 Nippon Sheet Glass 25,000 70,387 Nippon Steel 246,100 825,461 Nippon Telegraph & Telephone 26,600 994,948 Nippon Yusen 54,800 223,912 Nipponkoa Insurance 30,000 162,830 Nishi-Nippon City Bank 30,000 60,070 22 Common Stocks (continued) Shares Value ($) Japan (continued) Nissan Chemical Industries 6,000 49,825 Nissan Motor 109,200 566,062 Nissay Dowa General Insurance 8,000 34,395 Nisshin Seifun Group 7,800 80,390 Nisshin Steel 42,000 81,110 Nisshinbo Industries 5,000 52,498 Nissin Foods Holdings 3,900 105,839 Nitori 1,850 104,360 Nitto Denko 8,200 190,446 NOK 5,200 60,253 Nomura Holdings 120,400 720,797 Nomura Real Estate Holdings 3,100 50,729 Nomura Real Estate Office Fund 12 62,083 Nomura Research Institute 5,700 101,040 NSK 19,000 84,393 NTN 17,000 56,330 NTT Data 61 160,087 NTT DoCoMo 757 1,054,114 NTT Urban Development 55 44,443 Obayashi 29,000 142,664 Obic 350 47,385 Odakyu Electric Railway 31,000 253,646 OJI Paper 41,000 176,277 Olympus 11,000 179,001 Omron 10,400 154,861 Ono Pharmaceutical 4,800 203,934 Onward Holdings 6,000 36,042 Oracle Japan 1,700 59,958 Oriental Land 2,500 157,798 ORIX 4,580 214,604 Osaka Gas 90,000 286,324 OSAKA Titanium Technologies 600 18,082 OTSUKA 1,000 37,099 Panasonic 88,195 1,281,891 Panasonic Electric Works 19,000 154,109 Promise 2,350 31,004 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Rakuten 317 160,457 Resona Holdings 23,700 317,012 Ricoh 31,000 379,052 Rohm 5,000 306,449 Sankyo 2,800 141,729 Santen Pharmaceutical 3,800 107,567 Sanyo Electric 74,000 b 121,848 Sapporo Hokuyo Holdings 15,000 b 43,299 Sapporo Holdings 13,000 54,043 SBI Holdings 887 105,573 Secom 10,200 377,375 Sega Sammy Holdings 9,584 86,503 Seiko Epson 5,400 75,853 Sekisui Chemical 22,000 115,831 Sekisui House 22,000 189,399 Seven & I Holdings 39,360 890,136 Seven Bank 17 40,087 Sharp 48,000 500,564 Shikoku Electric Power 9,100 250,196 Shimadzu 11,000 66,972 Shimamura 1,200 83,183 Shimano 3,500 102,810 Shimizu 28,000 134,329 Shin-Etsu Chemical 19,800 957,951 Shinko Electric Industries 2,700 26,483 Shinko Securities 21,000 48,666 Shinsei Bank 81,000 b 106,205 Shionogi & Co. 14,000 241,195 Shiseido 16,000 281,506 Shizuoka Bank 29,400 264,162 Showa Denko 64,000 96,275 Showa Shell Sekiyu 8,500 74,559 SMC 2,800 273,212 Softbank 36,500 575,037 Sojitz 66,600 102,894 Sompo Japan Insurance 41,000 245,037 24 Common Stocks (continued) Shares Value ($) Japan (continued) Sony 48,380 1,244,106 Sony Financial Holdings 39 122,488 Square Enix Holdings 2,500 44,926 Stanley Electric 6,500 91,833 SUMCO 5,600 81,736 Sumitomo 54,400 471,649 Sumitomo Chemical 78,000 305,229 Sumitomo Electric Industries 36,800 356,835 Sumitomo Heavy Industries 29,000 120,262 Sumitomo Metal Industries 186,000 434,822 Sumitomo Metal Mining 27,000 301,875 Sumitomo Mitsui Financial Group 32,300 1,116,227 Sumitomo Realty & Development 19,000 226,915 Sumitomo Rubber Industries 9,400 64,683 Sumitomo Trust & Banking 66,000 274,371 Suruga Bank 12,000 102,089 Suzuken 3,720 91,880 Suzuki Motor 16,300 305,175 T & D Holdings 11,200 332,408 Taiheiyo Cement 50,000 87,920 Taisei 42,000 91,355 Taisho Pharmaceutical 6,000 109,895 Taiyo Nippon Sanso 15,000 104,437 Takashimaya 15,000 93,459 Takeda Pharmaceutical 39,300 1,398,079 Takefuji 5,010 26,836 TDK 6,100 275,906 Teijin 46,000 117,823 Terumo 7,800 294,923 THK 5,000 68,964 Tobu Railway 40,000 209,382 Toho 5,800 76,874 Toho Gas 22,000 93,917 Tohoku Electric Power 20,700 432,368 Tokio Marine Holdings 33,000 870,407 Tokuyama 12,000 71,230 The Fund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Tokyo Broadcasting System 1,700 23,828 Tokyo Electric Power 58,672 1,377,571 Tokyo Electron 8,400 382,497 Tokyo Gas 107,000 406,749 Tokyo Steel Manufacturing 5,500 56,126 Tokyo Tatemono 10,000 33,847 Tokyu 55,820 238,292 Tokyu Land 19,000 63,343 TonenGeneral Sekiyu 14,000 133,333 Toppan Printing 25,000 188,545 Toray Industries 66,000 291,142 Toshiba 149,000 508,858 Tosoh 29,000 66,616 TOTO 14,000 69,584 Toyo Seikan Kaisha 7,400 122,374 Toyo Suisan Kaisha 4,000 78,142 Toyoda Gosei 2,700 52,718 Toyota Boshoku 2,400 30,224 Toyota Industries 8,200 217,950 Toyota Motor 132,714 5,193,362 Toyota Tsusho 9,500 111,430 Trend Micro 5,500 166,870 Tsumura & Co. 3,100 85,074 Ube Industries 44,600 83,864 UNICHARM 2,100 146,638 UNY 9,000 65,589 Ushio 5,900 76,580 USS 1,330 60,157 West Japan Railway 79 242,496 Yahoo! Japan 735 183,853 Yakult Honsha 5,100 87,501 Yamada Denki 4,170 192,426 Yamaguchi Financial Group 11,000 106,104 Yamaha 7,000 79,829 Yamaha Motor 10,100 106,456 Yamato Holdings 18,400 204,974 26 Common Stocks (continued) Shares Value ($) Japan (continued) Yamato Kogyo 1,700 38,619 Yamazaki Baking 6,000 61,229 Yaskawa Electric 10,000 46,349 Yokogawa Electric 11,500 58,911 Luxembourg.5% ArcelorMittal 41,898 985,009 Millicom International Cellular 3,630 177,134 SES 13,007 234,722 Tenaris 23,420 295,850 Netherlands2.4% Aegon 68,515 348,690 Akzo Nobel 11,473 482,608 ASML Holding 20,903 425,477 Corio 1,855 82,262 European Aeronautic Defence and Space 16,240 234,319 Fugro 3,002 107,422 Heineken 11,331 337,474 Heineken Holding 5,660 133,920 ING Groep 94,513 871,026 Koninklijke Ahold 57,528 633,880 Koninklijke Boskalis Westminster 2,180 50,843 Koninklijke DSM 6,198 191,852 KONINKLIJKE KPN 84,084 1,011,761 Koninklijke Philips Electronics 46,905 847,009 Qiagen 9,092 b 150,463 Randstad Holding 5,351 122,173 Reed Elsevier 30,610 337,175 SBM Offshore 6,199 99,938 SNS Reaal 9,323 52,585 STMicroelectronics 32,463 214,583 TNT 16,595 306,166 Unilever 78,444 1,553,584 Wolters Kluwer 13,480 222,484 The Fund 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) New Zealand.1% Auckland International Airport 65,324 61,668 Contact Energy 15,698 50,886 Fletcher Building 21,244 80,946 Sky City Entertainment Group 18,023 28,084 Telecom Corp of New Zealand 92,121 147,737 Norway.7% Aker Solutions 6,239 38,072 DNB NOR 37,620 234,194 Frontline 2,883 57,734 Norsk Hydro 32,033 141,203 Orkla 37,880 273,733 Renewable Energy 6,200 b 56,762 SeaDrill 12,462 134,690 StatoilHydro 61,848 1,156,348 Telenor 41,707 259,892 Yara International 8,674 234,068 Portugal.3% Banco Comercial Portugues, Cl. R 120,349 112,180 Banco Espirito Santo 22,422 110,152 Brisa 15,479 105,706 Cimpor-Cimentos de Portugal 12,398 74,243 Energias de Portugal 84,428 308,469 Galp Energia, Cl. B 9,768 130,440 Jeronimo Martins 8,730 49,125 Portugal Telecom 30,385 232,872 Zon Multimedia Servicos de Telecomunicacoes 8,174 44,789 Singapore1.2% Ascendas Real Estate Investment Trust 73,281 66,475 CapitaLand 116,500 217,669 CapitaMall Trust 56,000 47,387 City Developments 26,000 114,054 ComfortDelgro 93,700 90,072 Cosco Singapore 30,000 20,715 28 Common Stocks (continued) Shares Value ($) Singapore (continued) DBS Group Holdings 94,588 608,304 Fraser and Neave 49,150 87,174 Genting International 150,527 b 62,159 Golden Agri-Resources 193,440 48,452 Jardine Cycle & Carriage 8,422 81,415 Keppel 58,000 234,796 Neptune Orient Lines 22,000 19,361 Noble Group 78,800 69,347 Olam International 54,300 65,063 Oversea-Chinese Banking 120,942 481,410 Parkway Holdings 47,000 38,499 SembCorp Industries 41,254 76,241 SembCorp Marine 33,000 47,136 Singapore Airlines 24,733 179,152 Singapore Exchange 44,000 186,759 Singapore Press Holdings 70,075 137,569 Singapore Technologies Engineering 60,000 104,387 Singapore Telecommunications 383,951 665,390 United Overseas Bank 59,112 460,187 UOL Group 22,111 33,229 Wilmar International 40,000 96,940 Spain4.2% Abertis Infraestructuras 13,257 238,187 Acciona 1,296 132,837 Acerinox 7,125 108,683 ACS Actividades de Construccion y Servicios 8,545 428,144 Banco Bilbao Vizcaya Argentaria 174,225 1,880,970 Banco de Sabadell 44,945 259,108 Banco de Valencia 10,791 98,574 Banco de Valencia (Rights) 10,791 b 1,859 Banco Popular Espanol 36,386 298,655 Banco Santander 393,213 3,717,767 Bankinter 11,740 139,671 Cintra Concesiones de Infraestructuras de Transporte 11,882 64,836 The Fund 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Spain (continued) Criteria Caixacorp 43,257 162,991 EDP Renovaveis 9,624 78,822 Enagas 8,520 149,155 Fomento de Construcciones y Contratas 1,877 67,330 Gamesa Corp Tecnologica 9,180 172,495 Gas Natural SDG 11,428 182,406 Gestevision Telecinco 5,695 53,544 Grifols 6,640 116,779 Grupo Ferrovial 2,627 75,827 Iberdrola 168,688 1,334,952 Iberdrola Renovables 38,571 b 157,424 Iberia Lineas Aereas de Espana 23,577 44,087 Inditex 10,546 450,716 Indra Sistemas 5,136 101,844 Mapfre 31,496 90,079 Mapfre (Rights) 41,399 b 549 Red Electrica 5,340 224,608 Repsol 35,348 673,744 Sacyr Vallehermoso 3,349 34,591 Telefonica 203,726 3,874,140 Zardoya Otis 5,665 116,119 Sweden2.3% Alfa Laval 18,893 167,783 Assa Abloy, Cl. B 15,611 184,657 Atlas Copco, Cl. A 33,083 307,358 Atlas Copco, Cl. B 19,602 162,247 Electrolux, Ser. B 11,008 b 123,978 Getinge, Cl. B 10,308 120,416 Hennes & Mauritz, Cl. B 24,640 1,100,194 Holmen, Cl. B 1,990 44,122 Husqvarna, Cl. B 20,920 b 102,112 Investor, Cl. B 22,300 321,988 Lundin Petroleum 10,567 b 68,926 Modern Times Group, Cl. B 2,399 64,993 Nordea Bank 155,413 1,154,269 30 Common Stocks (continued) Shares Value ($) Sweden (continued) Sandvik 46,429 304,443 Scania, Cl. B 14,730 157,038 Securitas, Cl. B 16,173 134,094 Skandinaviska Enskilda Banken, Cl. A 69,879 b 272,249 Skanska, Cl. B 18,762 203,269 SKF, Cl. B 19,252 210,762 Ssab Svenskt Stal, Ser. A 7,525 71,520 Ssab Svenskt Stal, Ser. B 3,653 32,871 Svenska Cellulosa, Cl. B 27,872 269,319 Svenska Handelsbanken, Cl. A 21,211 369,776 Swedbank, Cl. A 19,203 b 108,466 Swedish Match 12,334 176,265 Tele2, Cl. B 15,789 149,333 Telefonaktiebolaget LM Ericsson, Cl. B 142,818 1,230,563 TeliaSonera 108,484 511,805 Volvo, Cl. A 23,032 150,204 Volvo, Cl. B 53,571 348,216 Switzerland7.4% ABB 105,959 b 1,500,365 Actelion 4,520 b 206,803 Adecco 6,033 238,408 Aryzta 3,487 b 101,275 Baloise Holding 2,493 182,856 BKW FMB Energie 818 57,386 Compagnie Financiere Richemont 25,282 453,776 Credit Suisse Group 51,446 1,970,213 EFG International 2,389 29,133 Geberit 2,066 221,207 Givaudan 295 187,642 Holcim 9,151 463,648 Julius Baer Holding 9,699 318,783 Kuehne & Nagel International 2,787 209,914 Lindt & Spruengli 6 114,788 Lindt & Spruengli-PC 34 54,612 Logitech International 9,174 b 122,280 The Fund 31 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Switzerland (continued) Lonza Group 2,197 202,582 Nestle 184,228 6,004,301 Nobel Biocare Holding 5,038 103,098 Novartis 114,466 4,332,246 Pargesa Holding 1,539 97,722 Roche Holding 33,800 4,279,972 Schindler Holding 2,204 115,823 SGS 233 261,020 Sonova Holding 2,065 135,527 Straumann Holding 380 69,832 Sulzer 1,517 82,561 Swatch Group 2,031 58,729 Swatch Group-BR 1,530 212,660 Swiss Life Holding 1,526 b 118,680 Swiss Reinsurance 16,220 383,550 Swisscom 1,112 290,074 Syngenta 4,673 999,100 Synthes 2,742 279,043 UBS 141,255 b 1,947,137 Zurich Financial Services 6,848 1,267,420 United Kingdom20.0% 3i Group 20,502 96,006 Admiral Group 8,693 116,171 AMEC 14,561 132,968 Anglo American 63,424 1,377,990 Antofagasta 17,827 153,473 Associated British Foods 17,435 184,576 AstraZeneca 69,649 2,446,444 Autonomy 10,524 b 221,756 Aviva 128,697 588,307 BAE Systems 170,025 895,860 Balfour Beatty 24,137 119,562 Barclays 403,493 1,644,476 Berkeley Group Holdings 4,303 b 61,870 BG Group 161,503 2,601,146 BHP Billiton 106,238 2,235,562 32 Common Stocks (continued) Shares Value ($) United Kingdom (continued) BP 900,861 6,398,589 British Airways 29,271 63,513 British American Tobacco 91,301 2,219,186 British Land 41,243 259,931 British Sky Broadcasting Group 52,699 375,931 BT Group 374,839 521,718 Bunzl 16,833 136,444 Burberry Group 18,174 108,380 Cable & Wireless 123,531 272,340 Cadbury 65,767 493,688 Cairn Energy 6,820 b 215,761 Capita Group 30,341 306,043 Carnival 8,061 222,333 Carphone Warehouse Group 16,486 36,160 Centrica 245,979 826,100 Cobham 57,078 148,235 Compass Group 89,422 428,119 Daily Mail & General Trust, Cl. A 15,807 76,791 Diageo 120,492 1,448,668 Drax Group 17,419 132,159 Eurasian Natural Resources 15,807 137,159 Experian 49,986 330,425 Firstgroup 25,087 122,470 Friends Provident 119,750 113,264 G4S 60,878 169,112 GlaxoSmithKline 250,066 3,867,981 Hammerson 34,972 161,610 Hays 68,623 90,978 Home Retail Group 45,284 166,561 HSBC Holdings 824,931 5,869,751 ICAP 26,883 147,459 IMI 17,985 94,593 Imperial Tobacco Group 48,969 1,121,469 Intercontinental Hotels Group 13,743 130,826 International Power 74,870 271,584 Invensys 40,561 b 119,439 Investec 16,811 81,082 The Fund 33 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) ITV 138,441 64,395 J Sainsbury 51,912 252,837 Johnson Matthey 10,687 190,291 Kazakhmys 9,113 70,951 Kingfisher 115,798 315,776 Ladbrokes 32,620 112,332 Land Securities Group 37,099 305,065 Legal & General Group 332,214 284,209 Liberty International 10,528 61,461 Lloyds Banking Group 474,386 774,663 Logica 80,718 91,464 London Stock Exchange Group 7,101 78,554 Lonmin 5,129 107,826 Man Group 82,010 302,879 Marks & Spencer Group 76,856 382,912 Meggitt 26,749 70,888 National Grid 117,056 978,654 Next 9,771 234,129 Old Mutual 260,991 261,597 Pearson 39,198 408,625 Prudential 120,525 696,321 Reckitt Benckiser Group 29,012 1,144,447 Reed Elsevier 51,078 379,837 Rexam 29,008 134,643 Rio Tinto 48,071 1,969,605 Rolls-Royce Group 88,763 b 442,797 Royal Bank of Scotland Group 993,572 b 605,157 Royal Dutch Shell, Cl. A 170,596 3,959,141 Royal Dutch Shell, Cl. B 129,735 2,980,474 RSA Insurance Group 152,956 294,385 SABMiller 43,635 733,380 Sage Group 65,389 178,246 Schroders 5,221 63,713 Scottish & Southern Energy 44,206 723,689 Segro 350,636 122,880 Serco Group 25,133 135,688 Severn Trent 11,743 180,939 34 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Shire 27,315 341,749 Smith & Nephew 40,606 287,496 Smiths Group 17,576 188,969 Stagecoach Group 20,347 38,925 Standard Chartered 91,117 1,403,546 Standard Life 100,092 278,776 Tate & Lyle 23,384 95,123 Tesco 378,497 1,882,227 Thomas Cook Group 17,837 68,759 Thomso Reuters 8,929 231,267 Tomkins 43,862 111,769 Tui Travel 29,455 109,591 Tullow Oil 38,651 457,106 Unilever 61,832 1,208,770 United Business Media 12,687 86,224 United Utilities Group 33,597 252,545 Vedanta Resources 5,989 93,985 Vodafone Group 2,524,303 4,644,386 Whitbread 9,297 129,209 WM Morrison Supermarkets 114,605 417,104 Wolseley 14,053 b 252,182 WPP 54,316 372,112 Xstrata 91,971 809,770 Total Common Stocks (cost $496,427,022) Preferred Stocks.3% Germany.3% Bayerische Motoren Werke 1,993 41,920 Fresenius 3,634 187,821 Henkel & Co. 8,754 237,312 Porsche Automobil Holding 4,228 303,271 RWE 1,704 106,034 Volkswagen 5,128 325,347 The Fund 35 STATEMENT OF INVESTMENTS (Unaudited) (continued) Preferred Stocks (continued) Shares Value ($) Italy.0% Unipol Gruppo Finanziario 42,747 Total Preferred Stocks (cost $1,651,062) Principal Short-Term Investments.3% Amount ($) Value ($) U.S. Treasury Bills; 0.12%, 6/18/09 (cost $1,163,808) 1,164,000 c Other Investment1.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,100,000) 7,100,000 d Total Investments (cost $506,341,892) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% PCParticipation Certificate RSPRisparmio Shares PPSPrice Protected Shares RSPRisparmio Shares a The valuation of these securities has been determined in good faith under the direction of the Board of Directors. b Non-income producing security. c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 12.1 Insurance 4.1 Materials 9.0 Diversified Financials 4.0 Energy 8.5 Technology Hardware & Equipment 3.2 Capital Goods 7.8 Consumer Durables 2.6 Pharmaceuticals & Biotechnology 6.7 Real Estate 2.6 Utilities 6.1 Short-Term/Money Market Investments 2.2 Food, Beverage & Tobacco 6.0 Other 13.0 Telecommunications 6.0 Automobiles & Components 4.5  Based on net assets. See notes to financial statements. 36 STATEMENT OF FINANCIAL FUTURES April 30, 2009 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 4/30/2009 ($) Financial Futures Long DJ Euro Stoxx 50 190 5,861,182 June 2009 490,343 FTSE 100 60 3,740,387 June 2009 241,077 TOPIX 38 3,248,259 June 2009 48,630 See notes to financial statements. The Fund 37 STATEMENT OF ASSETS AND LIABILITIES April 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 499,241,892 359,362,437 Affiliated issuers 7,100,000 7,100,000 Cash 933,670 Cash denominated in foreign currencies 1,890,116 1,911,654 Dividends and interest receivable 2,355,854 Receivable for shares of Common Stock subscribed 418,708 Receivable for futures variation marginNote 4 272,287 Receivable for investment securities sold 261,196 Unrealized appreciation on forward currency exchange contractsNote 4 57,396 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 175,021 Payable for shares of Common Stock redeemed 143,569 Payable for investment securities purchased 121,924 Unrealized depreciation on forward currency exchange contractsNote 4 20,256 Net Assets ($) Composition of Net Assets ($): Paid-in capital 510,291,611 Accumulated undistributed investment incomenet 3,719,458 Accumulated net realized gain (loss) on investments (2,751,198) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (including $780,050 net unrealized appreciation on financial futures) (139,047,439) Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 34,539,389 Net Asset Value, offering and redemption price per shareNote 3(c) ($) See notes to financial statements. 38 STATEMENT OF OPERATIONS Six Months Ended April 30, 2009 (Unaudited) Investment Income ($): Income: Dividends (net of $624,857 foreign taxes withheld at source): Unaffiliated issuers 6,593,038 Affiliated issuers 8,859 Total Income Expenses: Management feeNote 3(a) 643,287 Shareholder servicing costsNote 3(b) 459,491 Directors feesNote 3(a) 15,230 Loan commitment feesNote 2 2,205 Interest expenseNote 2 139 Total Expenses LessDirectors fees reimbursed by the ManagerNote 3(a) (15,230) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 696,528 Net realized gain (loss) on financial futures 136,850 Net realized gain (loss) on forward currency exchange contracts 2,878,454 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions [including ($31,886) net unrealized (depreciation) on financial futures] (29,462,451) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 39 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2009 Year Ended (Unaudited) October 31, 2008 Operations ($): Investment incomenet 5,496,775 12,871,621 Net realized gain (loss) on investments 3,711,832 2,192,124 Net unrealized appreciation (depreciation) on investments (29,462,451) (280,519,632) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (9,805,885) (12,808,881) Net realized gain on investments (778,245)  Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 230,746,134 201,734,295 Dividends reinvested 9,310,051 11,705,486 Cost of shares redeemed (163,936,779) (169,897,255) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 326,931,000 561,653,242 End of Period Undistributed investment incomenet 3,719,458 8,028,568 Capital Share Transactions (Shares): Shares sold 22,553,806 11,936,731 Shares issued for dividends reinvested 858,486 581,205 Shares redeemed (17,268,894) (9,673,592) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 40 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2009 Year Ended October 31, (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 11.51 21.98 18.03 14.47 12.57 10.91 Investment Operations: Investment incomenet a .16 .49 .43 .38 .29 .25 Net realized and unrealized gain (loss) on investments (.62) (10.47) 3.90 3.45 1.88 1.72 Total from Investment Operations (.46) (9.98) 4.33 3.83 2.17 1.97 Distributions: Dividends from investment incomenet (.25) (.49) (.38) (.27) (.27) (.31) Dividends from net realized gain on investments (.02)      Total Distributions (.27) (.49) (.38) (.27) (.27) (.31) Net asset value, end of period 10.78 11.51 21.98 18.03 14.47 12.57 Total Return (%) (3.99) b (46.37) 24.40 26.83 17.40 18.40 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .61 c .61 .61 .60 .60 .60 Ratio of net expenses to average net assets .60 c .60 .60 .60 .60 .60 Ratio of net investment income to average net assets 2.99 c 2.72 2.20 2.30 2.07 2.07 Portfolio Turnover Rate 18.43 b 7.17 3.31 4.12 3.46 14.80 Net Assets, end of period ($ x 1,000) 372,212 326,931 561,653 355,608 200,674 117,116 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus International Stock Index Fund (the fund) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The funds investment objective is to match the performance of the Morgan Stanley Capital International Europe, Australasia, Far East Free Index (MSCI EAFE ® ). The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are 42 valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value,the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities 129,729,924 236,732,513  Other Financial Instruments  780,050 57,396  Liabilities ($) Other Financial Instruments   (20,256)  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation) at period end. In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a trans- 44 action is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies,currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended October 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2008 was as follows: ordinary income $12,808,881. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 mil- 46 lion unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average daily amount of borrowings outstanding under the Facilities during the period ended April 30, 2009, was approximately $17,700 with a related weighted average annualized interest rate of 1.59%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .35% of the value of the funds average daily net assets, and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest, commitment fees, Shareholder Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex (collectively, the Fund Group). Currently, the Company and 11 other funds (comprised of 33 portfolios) in the Dreyfus Family of Funds pay each Board member their respective allocated portion of an annual retainer fee of $85,000 and an attendance fee of $10,000 for each regularly scheduled Board meeting, an attendance fee of $2,000 for each separate in-person committee meeting that is not held in conjunction with a regularly scheduled Board meeting and an attendance fee of $1,000 for each Board meeting and separate committee meeting that is conducted by telephone. The Chairman of the Board receives an The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) additional 25% of such compensation and the Audit Committee Chairman receives an additional $15,000 per annum. The Company also reimburses each Board member for travel and out-of-pocket expenses in connection with attending Board or committee meetings. Subject to the Companys Emeritus Program Guidelines, Emeritus Board members, if any, receive 50% of the Companys annual retainer fee and per meeting fee paid at the time the Board member achieves emeritus status. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services at the annual rate of .25% of the value of the funds average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2009, the fund was charged $459,491 pursuant to the Shareholder Services Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $102,096 and shareholder services plan fees $72,925. (c) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to exceptions, including redemptions made through use of the funds exchange privilege. During the period ended April 30, 2009, redemption fees charged and retained by the fund amounted to $139,772. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, forward currency exchange contracts 48 and financial futures, during the period ended April 30, 2009, amounted to $133,327,472 and $65,650,406, respectively. The fund may invest in financial futures contracts in order to gain exposure to or protect against changes in the market. The fund is exposed to market risk as a result of changes in the value of the underlying financial instruments. These investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Investments in financial futures require the fund to mark to market on a daily basis, which reflects the change in the market value of the contract at the close of each days trading. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses. When the contracts are closed, the fund recognizes a realized gain or loss. Contracts open at April 30, 2009, are set forth in the Statement of Financial Futures. The fund enters into forward currency exchange contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings and to settle foreign currency transactions. When executing forward currency exchange contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future.With respect to sales of forward currency exchange contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward currency exchange contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward currency The Fund 49 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) exchange contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward currency exchange contracts at April 30, 2009: Foreign Unrealized Forward Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 British Pound, expiring 6/17/2009 Euro, expiring 6/17/2009 50 Foreign Unrealized Forward Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Euro, expiring 6/17/2009 Japanese Yen, expiring 6/17/2009 21 Japanese Yen, expiring 6/17/2009 The Fund 51 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Japanese Yen, expiring 6/17/2009 Japanese Yen, expiring 6/17/2009 Japanese Yen, expiring 6/17/2009 Japanese Yen, expiring 6/17/2009 Japanese Yen, expiring 6/17/2009 Japanese Yen, expiring 6/17/2009 Japanese Yen, expiring 6/17/2009 Japanese Yen, expiring 6/17/2009 Japanese Yen, expiring 6/17/2009 Japanese Yen, expiring 6/17/2009 Japanese Yen, expiring 6/17/2009 Japanese Yen, expiring 6/17/2009 Total At April 30, 2009, accumulated net unrealized depreciation on investments was $139,879,455, consisting of $5,081,878 gross unrealized appreciation and $144,961,333 gross unrealized depreciation. At April 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 52 The FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agree-ments.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. The Fund 53 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on March 3, 2009, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2010. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration, and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure. The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group consisting of retail no-load and 54 front-end load international multi-cap funds, one international large-cap core fund and one international large-cap value fund that are benchmarked against the Morgan Stanley Capital International Europe, Australasia, Far East (Free) Index (the Performance Group), and also to a larger universe of funds, consisting of all retail and institutional international multi-cap core funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return ranked in the third quartile of its Performance Group and Performance Universe for the one-year period ended December 31, 2008. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fee and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds management fee and expense ratio were lower than the Expense Group and Expense Universe medians. After discussions with the Board members, representatives of Dreyfus agreed that Dreyfus will pay all of the funds direct expenses, except management fees, brokerage commissions, taxes, interest, fees and expenses of non-interested Board members, fees and expenses of independent counsel to the fund and to the non-interested Board members, Shareholder Services Plan fees, and extraordinary expenses. Dreyfus has also agreed to reduce its management fee in an amount equal to the funds allocable portion of the accrued fees and expenses of non-interested Board members and fees and expenses of independent counsel to the fund and to the non-interested Board members. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts The Fund 55 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. Dreyfus representatives also reviewed the costs associated with distribution through intermediaries.The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees.The Board acknowledged that differences in fees paid by the Similar Accounts seemed to be consistent with the services provided. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, 56 extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within ranges determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided.The Board also noted the fee waiver and expense reimbursement arrangements in place for the fund and their effect on Dreyfus profitability. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. The Board was generally satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 57 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 23 Statement of Financial Futures 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 28 Notes to Financial Statements 36 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus S&P 500 Index Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus S&P 500 Index Fund, covering the six-month period from November 1, 2008, through April 30, 2009. The reporting period began with the equities market plummeting severely in late 2008,and rebounding over 20% by the end of the reporting period from dramatic March 2009 lows. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high in April, and a 6.3% annualized contraction in economic growth over the fourth quarter of 2008 was followed by a further 6.1% economic contraction during the first quarter of 2009.Yet, the rebound between March 7 and April 30 proved to be one of the more robust in the history of the U.S. stock market. These enormous swings have left investors wondering if the equities market is forecasting sustainable economic improvement, or whether these events represent what many call a bear market rally.We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate an important feature of many market rallieswhen they begin to snap back, the rebounds are often quick and sharp, usually leaving most investors on the sidelines.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current investment needs and future goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2008, through April 30, 2009, as provided by Thomas Durante, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended April 30, 2009, Dreyfus S&P 500 Index Fund produced a total return of 8.68%. 1 In comparison, the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index), the funds benchmark, produced a 8.52% return for the same period. Large-cap stocks fell sharply during the first four months of an especially volatile reporting period, but recovered a significant portion of those losses in a rally over the reporting periods final seven weeks.The difference in returns between the fund and the S&P 500 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Indexs return. The Funds Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weighting. Often considered a barometer for the stock market in general, the S&P 500 Index is made up of 500 widely held common stocks across 10 economic sectors. Each stock is weighted by its float-adjusted market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones. Heightened Volatility Roiled Equity Markets The reporting period began in the midst of the most severe recession since the 1930s, which had been exacerbated in September by a global banking crisis. Just weeks before the reporting period began, major financial institutions found themselves unable to obtain short-term funding due to massive losses among mortgage- and asset-backed securities. In the ensuing tumult, the U.S. government effectively nationalized Fannie Mae, Freddie Mac and insurer AIG; Lehman Brothers filed for bankruptcy; and other major firms were sold to The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) former rivals. Congress passed the $700 billion Troubled Assets Relief Program (TARP), and the Federal Reserve Board (the Fed) pumped liquidity into the system to shore up the nations banks. As the reporting period began, job losses continued to mount, and consumer confidence plunged. In late November,The National Bureau of Economic Research officially declared that the U.S.economy has been in a recession since late 2007.The Fed implemented an additional rate cut in December, and the target for the federal funds rate ended 2008 between 0% and 0.25%,a record low.It later was announced that the U.S. economy contracted at a 6.3% annualized rate in the fourth quarter. In January 2009, home prices continued to fall sharply. The U.S. economy lost more than 650,000 jobs per month in February and March, driving the unemployment rate to a 25-year high. Meanwhile, consumer confidence reached its lowest level since recordkeeping began in 1967. In its ongoing efforts to stimulate the economy, the U.S. government enacted the $787 billion American Recovery and Reinvestment Act and took steps to rescue the nations major automakers as vehicle sales plunged. After hitting a multi-year low in early March, the S&P 500 Index staged an impressive rebound through the reporting periods end.The market was buoyed by early signs that the economic downturn may be decelerating, including a lower-than-expected number of jobless claims in April. A decline in a key interest rate, the three-month London Interbank Offered Rate (LIBOR), to less than 1% provided evidence of improvement in the global credit markets. However, the first quarter of 2009 ended with an estimated 6.1% annualized GDP growth rate; home prices ended the quarter 13.8% lower than one year earlier, the largest quarterly slump on record; and the unemployment rate climbed to 8.9% in April. Financials Weighed on Stock Market Averages For the reporting period overall, declines in the S&P 500 Index were particularly severe in the financials sector as the credit crisis took its toll. In the health care sector, large pharmaceutical developers faced 4 increased competition from generic drug manufacturers, while health care equipment firms were hurt by sluggish sales to hospitals. Among industrials companies, airlines were hurt by reductions in business and vacation travel, and defense companies lost value due to pressure on government defense budgets. Railroad stocks also disappointed, as fewer goods were shipped in the sluggish economy. On the other hand, some of the S&P 500 Indexs better performers came from the technology and telecommunications services sectors, most notably consumer-related wireless telephone companies. Consumer discretionary stocks also posted relatively strong results, as specialty retailers, computer and electronic stores, automotive retailers and department stores rebounded from lower levels. Index Funds Offer Diversification Benefits As an index fund, we attempt to replicate the returns of the S&P 500 Index by closely approximating its composition. In our view, one of the greatest benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. May 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends daily and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. 3 Standard & Poors®,S&P®,Standard & Poors® 500 and S&P 500® are trademarks of The McGraw-Hill Companies, Inc., and have been licensed for use by the fund. The fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus S&P 500 Index Fund from November 1, 2008 to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2009 Expenses paid per $1,000  $2.37 Ending value (after expenses) $913.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2009 Expenses paid per $1,000  $2.51 Ending value (after expenses) $1,022.32  Expenses are equal to the funds annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2009 (Unaudited) Common Stocks96.3% Shares Value ($) Consumer Discretionary9.2% Abercrombie & Fitch, Cl. A 21,168 a 572,806 Amazon.com 77,663 a,b 6,253,424 Apollo Group, Cl. A 25,395 a,b 1,598,615 AutoNation 26,802 a,b 474,663 AutoZone 9,239 a,b 1,537,277 Bed Bath & Beyond 62,357 a,b 1,896,900 Best Buy 82,058 a 3,149,386 Big Lots 20,087 a,b 555,205 Black & Decker 14,270 a 575,081 Carnival 104,868 a 2,818,852 CBS, Cl. B 162,937 1,147,076 Centex 30,129 a 329,611 Coach 78,943 1,934,104 Comcast, Cl. A 695,386 10,750,668 D.R. Horton 67,450 a 880,223 Darden Restaurants 33,452 1,236,720 DIRECTV Group 130,301 a,b 3,222,344 Eastman Kodak 64,824 a 197,713 Expedia 51,402 a,b 699,581 Family Dollar Stores 33,266 a 1,104,099 Ford Motor 692,934 a,b 4,143,745 Fortune Brands 35,903 1,411,347 GameStop, Cl. A 39,677 a,b 1,196,658 Gannett 56,630 a 221,423 Gap 113,824 1,768,825 General Motors 147,407 a 283,021 Genuine Parts 39,155 a 1,329,704 Goodyear Tire & Rubber 59,181 b 650,399 H & R Block 80,149 1,213,456 Harley-Davidson 57,065 a 1,264,560 Harman International Industries 14,877 a 270,613 Hasbro 29,932 a 797,987 Home Depot 408,370 10,748,298 International Game Technology 73,881 912,430 Interpublic Group of Cos. 116,083 a,b 726,680 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) J.C. Penney 53,156 1,631,358 Johnson Controls 142,556 a 2,709,990 KB Home 19,013 a 343,565 Kohls 73,075 b 3,313,951 Leggett & Platt 38,630 a 554,727 Lennar, Cl. A 34,261 a 333,702 Limited Brands 68,114 a 777,862 Lowes Cos. 352,307 7,574,601 Macys 100,609 a 1,376,331 Marriott International, Cl. A 71,600 a 1,686,896 Mattel 86,234 1,290,061 McDonalds 269,132 14,342,044 McGraw-Hill Cos. 77,073 2,323,751 Meredith 9,262 a 232,291 New York Times, Cl. A 28,966 a 155,837 Newell Rubbermaid 68,205 712,742 News, Cl. A 551,722 4,557,224 NIKE, Cl. B 94,273 4,946,504 Nordstrom 38,007 a 860,098 OReilly Automotive 32,675 a,b 1,269,424 Office Depot 67,252 b 174,183 Omnicom Group 75,050 a 2,361,824 Polo Ralph Lauren 13,678 a 736,424 Pulte Homes 52,685 a 606,404 RadioShack 32,300 454,784 Scripps Networks Interactive, Cl. A 22,057 605,244 Sears Holdings 13,585 a,b 848,655 Sherwin-Williams 23,990 a 1,358,794 Snap-On 14,181 481,020 Stanley Works 19,313 734,473 Staples 170,658 a 3,518,968 Starbucks 175,133 b 2,532,423 Starwood Hotels & Resorts Worldwide 44,558 929,480 Target 181,409 7,484,935 Tiffany & Co. 29,894 a 865,132 Time Warner 288,756 6,303,543 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Time Warner Cable 85,055 2,741,323 TJX Cos. 100,632 a 2,814,677 VF 20,838 1,235,068 Viacom, Cl. B 149,049 b 2,867,703 Walt Disney 446,971 9,788,665 Washington Post, Cl. B 1,437 601,514 Whirlpool 17,999 a 812,835 Wyndham Worldwide 43,577 508,979 Wynn Resorts 14,876 a,b 583,585 Yum! Brands 112,487 3,751,441 Consumer Staples11.6% Altria Group 500,115 8,166,878 Archer-Daniels-Midland 154,562 3,805,316 Avon Products 102,209 2,326,277 Brown-Forman, Cl. B 23,436 a 1,089,774 Campbell Soup 49,681 1,277,795 Clorox 33,086 a 1,854,470 Coca-Cola 481,820 20,742,351 Coca-Cola Enterprises 75,713 1,291,664 Colgate-Palmolive 121,590 7,173,810 ConAgra Foods 109,854 1,944,416 Constellation Brands, Cl. A 47,761 b 553,550 Costco Wholesale 104,486 5,078,020 CVS Caremark 352,303 11,196,189 Dean Foods 37,319 a,b 772,503 Dr. Pepper Snapple Group 61,949 b 1,282,964 Estee Lauder, Cl. A 28,062 a 839,054 General Mills 80,781 4,094,789 H.J. Heinz 74,982 2,580,880 Hershey 40,106 a 1,449,431 Hormel Foods 16,901 528,832 J.M. Smucker 28,381 1,118,211 Kellogg 60,104 2,530,979 Kimberly-Clark 99,784 4,903,386 Kraft Foods, Cl. A 354,753 8,301,220 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Staples (continued) Kroger 157,274 a 3,400,264 Lorillard 40,584 a 2,562,068 McCormick & Co. 31,508 927,911 Molson Coors Brewing, Cl. B 36,475 1,395,169 Pepsi Bottling Group 33,779 a 1,056,269 PepsiCo 376,695 18,744,343 Philip Morris International 486,358 17,606,160 Procter & Gamble 710,441 35,124,203 Reynolds American 41,207 a 1,565,042 Safeway 103,519 2,044,500 Sara Lee 171,310 1,425,299 SUPERVALU 52,104 851,900 SYSCO 144,573 3,372,888 Tyson Foods, Cl. A 71,441 752,988 Wal-Mart Stores 541,182 27,275,573 Walgreen 237,905 a 7,477,354 Whole Foods Market 34,365 a 712,386 Energy12.0% Anadarko Petroleum 110,845 4,772,986 Apache 80,388 5,857,070 Baker Hughes 73,982 2,632,280 BJ Services 72,178 a 1,002,552 Cabot Oil & Gas 25,678 a 775,219 Cameron International 52,077 a,b 1,332,130 Chesapeake Energy 136,037 2,681,289 Chevron 485,949 32,121,229 ConocoPhillips 359,991 14,759,631 Consol Energy 43,840 1,371,315 Denbury Resources 60,182 b 979,763 Devon Energy 107,420 5,569,727 Diamond Offshore Drilling 16,768 a 1,214,171 El Paso 167,868 a 1,158,289 ENSCO International 34,299 969,976 EOG Resources 59,759 3,793,501 Exxon Mobil 1,198,588 79,909,862 10 Common Stocks (continued) Shares Value ($) Energy (continued) Halliburton 215,816 4,363,800 Hess 67,994 3,725,391 Marathon Oil 169,534 5,035,160 Massey Energy 19,878 a 316,259 Murphy Oil 45,663 2,178,582 Nabors Industries 66,961 b 1,018,477 National Oilwell Varco 100,206 b 3,034,238 Noble Energy 41,352 2,346,726 Occidental Petroleum 195,563 11,008,241 Peabody Energy 64,384 a 1,699,094 Pioneer Natural Resources 28,595 a 661,116 Range Resources 37,024 1,479,849 Rowan 27,369 a 427,230 Schlumberger 288,574 14,137,240 Smith International 51,789 1,338,746 Southwestern Energy 82,272 b 2,950,274 Spectra Energy 155,718 2,257,911 Sunoco 28,954 a 767,571 Tesoro 33,874 a 516,579 Valero Energy 125,536 2,490,634 Williams Cos. 138,178 1,948,310 XTO Energy 139,285 4,827,618 Financial11.6% Aflac 112,556 3,251,743 Allstate 130,110 3,035,466 American Express 283,450 a 7,148,609 American International Group 644,778 a 889,793 Ameriprise Financial 53,007 1,396,734 AON 65,145 2,749,119 Apartment Investment & Management, Cl. A 27,723 a 202,378 Assurant 28,350 692,874 AvalonBay Communities 19,016 a 1,080,299 Bank of America 1,543,919 a 13,787,197 Bank of New York Mellon 277,105 7,060,635 BB & T 133,410 a 3,113,789 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Boston Properties 28,723 a 1,419,491 Capital One Financial 94,574 a 1,583,169 CB Richard Ellis Group, Cl. A 53,844 a,b 403,830 Charles Schwab 224,073 4,140,869 Chubb 86,580 3,372,291 Cincinnati Financial 39,166 938,026 CIT Group 94,096 a 208,893 Citigroup 1,315,911 a 4,013,529 CME Group 16,125 a 3,569,269 Comerica 37,026 776,805 Discover Financial Services 114,517 931,023 E*TRADE FINANCIAL 133,472 a,b 190,865 Equity Residential 64,969 a 1,487,140 Federated Investors, Cl. B 21,265 486,543 Fifth Third Bancorp 138,249 a 566,821 First Horizon National 49,408 a 568,686 Franklin Resources 36,528 2,209,213 Genworth Financial, Cl. A 106,549 251,456 Goldman Sachs Group 121,475 a 15,609,538 Hartford Financial Services Group 78,513 900,544 HCP 61,068 a 1,340,443 Health Care REIT 26,803 a 913,178 Host Hotels & Resorts 124,177 a 954,921 Hudson City Bancorp 124,568 1,564,574 Huntington Bancshares 90,178 a 251,597 IntercontinentalExchange 17,445 a,b 1,528,182 Invesco 92,644 1,363,719 Janus Capital Group 39,704 398,231 JPMorgan Chase & Co. 909,593 30,016,569 KeyCorp 119,114 a 732,551 Kimco Realty 55,049 a 661,689 Legg Mason 34,860 a 699,640 Leucadia National 42,353 a,b 899,154 Lincoln National 62,353 a 700,848 Loews 86,884 2,162,543 M & T Bank 18,460 a 968,227 12 Common Stocks (continued) Shares Value ($) Financial (continued) Marsh & McLennan Cos. 123,138 2,596,980 Marshall & Ilsley 62,013 a 358,435 MBIA 46,630 a,b 220,560 MetLife 198,014 5,890,917 Moodys 7,187 a 1,392,960 Morgan Stanley 260,079 a 6,148,268 Nasdaq OMX Group 32,701 b 628,840 Northern Trust 53,856 2,927,612 NYSE Euronext 63,732 1,476,670 Peoples United Financial 83,430 1,303,177 Plum Creek Timber 40,984 a 1,414,768 PNC Financial Services Group 102,877 4,084,217 Principal Financial Group 62,064 a 1,014,126 Progressive 164,062 b 2,506,867 ProLogis 101,516 a 924,811 Prudential Financial 102,592 2,962,857 Public Storage 30,031 2,007,873 Regions Financial 166,452 a 747,369 Simon Property Group 57,319 a 2,957,660 SLM 114,918 b 555,054 State Street 103,693 3,539,042 SunTrust Banks 84,939 1,226,519 T. Rowe Price Group 62,093 a 2,391,822 Torchmark 21,166 a 620,799 Travelers Cos. 141,955 5,840,029 U.S. Bancorp 423,681 7,719,468 Unum Group 79,955 1,306,465 Ventas 34,566 a 989,970 Vornado Realty Trust 33,824 a 1,653,655 Wells Fargo & Co. 1,025,741 20,525,077 XL Capital, Cl. A 74,610 a 709,541 Zions Bancorporation 27,369 a 299,143 Health Care13.4% Abbott Laboratories 374,664 15,679,688 Aetna 111,343 2,450,659 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Allergan 73,800 3,443,508 AmerisourceBergen 38,318 1,289,017 Amgen 251,260 b 12,178,572 Baxter International 149,754 7,263,069 Becton, Dickinson & Co. 58,502 3,538,201 Biogen Idec 71,949 b 3,478,015 Boston Scientific 360,281 b 3,029,963 Bristol-Myers Squibb 478,021 9,178,003 C.R. Bard 24,099 a 1,726,211 Cardinal Health 86,241 2,914,083 Celgene 110,639 b 4,726,498 Cephalon 16,353 a,b 1,072,920 CIGNA 66,675 1,314,164 Coventry Health Care 35,889 b 570,994 Covidien 121,599 4,010,335 DaVita 24,942 b 1,156,561 Dentsply International 35,751 a 1,023,194 Eli Lilly & Co. 244,742 8,056,907 Express Scripts 59,218 b 3,788,175 Forest Laboratories 72,995 b 1,583,262 Genzyme 65,323 a,b 3,483,676 Gilead Sciences 222,134 b 10,173,737 Hospira 39,062 b 1,283,968 Humana 41,071 b 1,182,023 IMS Health 45,207 567,800 Intuitive Surgical 9,301 a,b 1,336,833 Johnson & Johnson 669,981 35,080,205 King Pharmaceuticals 60,626 a,b 477,733 Laboratory Corp. of America Holdings 26,619 a,b 1,707,609 Life Technologies 41,668 b 1,554,216 McKesson 66,200 2,449,400 Medco Health Solutions 120,258 b 5,237,236 Medtronic 270,020 8,640,640 Merck & Co. 510,516 a 12,374,908 Millipore 13,590 b 803,169 Mylan 74,939 a,b 992,942 14 Common Stocks (continued) Shares Value ($) Health Care (continued) Patterson Cos. 22,654 a,b 463,501 PerkinElmer 28,944 421,714 Pfizer 1,632,671 21,812,485 Quest Diagnostics 37,848 1,942,738 Schering-Plough 393,668 9,062,237 St. Jude Medical 83,785 b 2,808,473 Stryker 59,380 a 2,298,600 Tenet Healthcare 103,174 a,b 232,142 Thermo Fisher Scientific 100,657 a,b 3,531,048 UnitedHealth Group 292,642 6,882,940 Varian Medical Systems 29,867 b 996,662 Waters 23,645 a,b 1,044,400 Watson Pharmaceuticals 25,502 a,b 789,032 WellPoint 121,950 b 5,214,582 Wyeth 322,265 13,664,036 Zimmer Holdings 54,047 b 2,377,528 Industrial10.1% 3M 167,329 9,638,150 Avery Dennison 26,194 a 752,816 Boeing 176,959 7,087,208 Burlington Northern Santa Fe 67,861 4,579,260 C.H. Robinson Worldwide 41,224 a 2,191,468 Caterpillar 146,314 a 5,205,852 Cintas 32,196 826,149 Cooper Industries, Cl. A 42,127 1,381,344 CSX 95,253 2,818,536 Cummins 48,533 1,650,122 Danaher 61,259 a 3,579,976 Deere & Co. 102,525 4,230,182 Dover 45,510 1,400,798 Dun & Bradstreet 12,968 1,055,595 Eaton 39,811 1,743,722 Emerson Electric 185,224 6,305,025 Equifax 30,566 891,305 Expeditors International Washington 50,986 a 1,769,724 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Fastenal 30,875 a 1,184,365 FedEx 74,775 a 4,184,409 Flowserve 14,159 a 961,396 Fluor 43,829 a 1,659,804 General Dynamics 94,137 a 4,864,059 General Electric 2,556,117 32,334,880 Goodrich 29,724 1,316,179 Honeywell International 177,948 5,553,757 Illinois Tool Works 96,015 a 3,149,292 Ingersoll-Rand, Cl. A 76,312 1,661,312 Iron Mountain 43,371 a,b 1,235,640 ITT 43,556 a 1,786,232 Jacobs Engineering Group 29,933 b 1,138,651 L-3 Communications Holdings 28,831 2,195,481 Lockheed Martin 80,039 6,285,463 Manitowoc 33,103 196,963 Masco 87,110 771,795 Monster Worldwide 30,927 a,b 426,793 Norfolk Southern 90,139 3,216,160 Northrop Grumman 78,947 3,817,087 Paccar 87,173 a 3,089,411 Pall 28,874 762,562 Parker Hannifin 38,914 1,764,750 Pitney Bowes 50,306 1,234,509 Precision Castparts 33,402 2,500,474 R.R. Donnelley & Sons 50,710 590,772 Raytheon 98,226 4,442,762 Republic Services 77,185 1,620,885 Robert Half International 37,094 a 890,998 Rockwell Automation 35,176 1,111,210 Rockwell Collins 38,624 1,481,230 Ryder System 13,567 a 375,670 Southwest Airlines 178,159 1,243,550 Stericycle 20,544 a,b 967,212 Textron 59,438 637,770 Union Pacific 122,394 6,014,441 16 Common Stocks (continued) Shares Value ($) Industrial (continued) United Parcel Service, Cl. B 240,309 a 12,577,773 United Technologies 229,547 11,211,075 W.W. Grainger 15,746 a 1,320,774 Waste Management 117,750 a 3,140,393 Information Technology17.8% Adobe Systems 127,368 b 3,483,514 Advanced Micro Devices 149,185 a,b 538,558 Affiliated Computer Services, Cl. A 23,629 b 1,143,171 Agilent Technologies 85,713 b 1,565,119 Akamai Technologies 41,155 a,b 906,233 Altera 72,768 1,186,846 Amphenol, Cl. A 42,286 1,430,958 Analog Devices 70,370 1,497,474 Apple 215,556 a,b 27,123,411 Applied Materials 322,226 3,934,379 Autodesk 53,820 b 1,073,171 Automatic Data Processing 122,232 4,302,566 BMC Software 45,375 b 1,573,151 Broadcom, Cl. A 106,982 b 2,480,913 CA 96,127 1,658,191 Ciena 22,255 a,b 265,947 Cisco Systems 1,413,840 b 27,315,389 Citrix Systems 43,451 b 1,239,657 Cognizant Technology Solutions, Cl. A 70,988 b 1,759,793 Computer Sciences 36,163 b 1,336,584 Compuware 60,745 b 454,373 Convergys 28,664 b 289,793 Corning 379,107 5,542,544 Dell 418,860 a,b 4,867,153 eBay 259,010 b 4,265,895 Electronic Arts 77,429 b 1,575,680 EMC 492,784 b 6,174,584 Fidelity National Information Services 47,188 842,306 Fiserv 39,259 b 1,465,146 FLIR Systems 36,500 a,b 809,570 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Google, Cl. A 58,000 a,b 22,966,260 Harris 32,071 980,731 Hewlett-Packard 581,820 20,933,884 Intel 1,343,067 21,193,597 International Business Machines 324,408 33,482,150 Intuit 76,919 b 1,779,136 Jabil Circuit 51,199 414,712 JDS Uniphase 50,382 a,b 232,261 Juniper Networks 127,484 a,b 2,760,029 KLA-Tencor 41,840 1,160,642 Lexmark International, Cl. A 18,931 b 371,426 Linear Technology 52,986 a 1,154,035 LSI 154,642 b 593,825 MasterCard, Cl. A 17,355 a 3,183,775 McAfee 36,834 b 1,382,748 MEMC Electronic Materials 54,657 b 885,443 Microchip Technology 44,485 a 1,023,155 Micron Technology 187,298 a,b 914,014 Microsoft 1,854,268 37,567,470 Molex 34,656 a 577,716 Motorola 543,730 3,006,827 National Semiconductor 48,493 a 599,858 NetApp 78,180 b 1,430,694 Novell 86,784 b 326,308 Novellus Systems 25,122 a,b 453,703 NVIDIA 129,685 a,b 1,488,784 Oracle 931,437 18,013,992 Paychex 77,884 2,103,647 QLogic 33,100 a,b 469,358 QUALCOMM 399,750 16,917,420 Salesforce.com 24,820 a,b 1,062,544 SanDisk 53,656 b 843,472 Sun Microsystems 179,834 b 1,647,279 Symantec 201,392 b 3,474,012 Tellabs 101,984 b 534,396 Teradata 44,219 b 739,342 18 Common Stocks (continued) Shares Value ($) Information Technology (continued) Teradyne 42,956 a,b 255,159 Texas Instruments 311,953 5,633,871 Total System Services 48,946 610,357 Tyco Electronics 110,503 1,927,172 VeriSign 46,122 a,b 949,191 Western Union 175,029 2,931,736 Xerox 211,669 1,293,298 Xilinx 67,287 a 1,375,346 Yahoo! 337,462 b 4,822,332 Materials3.2% Air Products & Chemicals 50,836 3,350,092 AK Steel Holding 27,672 a 360,012 Alcoa 230,020 a 2,086,281 Allegheny Technologies 23,252 a 761,038 Ball 23,007 867,824 Bemis 24,520 589,461 CF Industries Holdings 12,437 896,086 Dow Chemical 222,301 3,556,816 E.I. du Pont de Nemours & Co. 216,880 6,050,952 Eastman Chemical 17,517 a 695,075 Ecolab 40,484 1,560,658 Freeport-McMoRan Copper & Gold 99,261 4,233,482 International Flavors & Fragrances 18,843 587,902 International Paper 102,531 a 1,298,042 MeadWestvaco 40,694 637,268 Monsanto 132,248 11,226,533 Newmont Mining 118,408 4,764,738 Nucor 75,810 3,084,709 Owens-Illinois 40,198 b 980,429 Pactiv 32,101 b 701,728 PPG Industries 39,334 1,732,663 Praxair 74,469 a 5,556,132 Sealed Air 37,613 a 716,904 Sigma-Aldrich 30,487 a 1,336,550 Titanium Metals 19,645 a 133,390 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials (continued) United States Steel 28,124 a 746,692 Vulcan Materials 26,681 a 1,268,682 Weyerhaeuser 50,683 1,787,083 Telecommunication Services3.6% American Tower, Cl. A 94,538 b 3,002,527 AT & T 1,426,456 36,545,802 CenturyTel 24,623 a 668,514 Embarq 34,648 1,266,731 Frontier Communications 75,973 540,168 Qwest Communications International 358,160 a 1,393,242 Sprint Nextel 685,199 b 2,987,468 Verizon Communications 687,551 20,860,297 Windstream 106,079 880,456 Utilities3.8% AES 164,835 b 1,165,383 Allegheny Energy 41,156 1,066,763 Ameren 50,335 1,158,711 American Electric Power 112,789 2,975,374 CenterPoint Energy 81,557 867,766 CMS Energy 55,441 a 666,401 Consolidated Edison 65,536 2,433,352 Constellation Energy Group 48,198 1,160,608 Dominion Resources 141,230 4,259,497 DTE Energy 39,010 1,153,526 Duke Energy 310,098 4,282,453 Dynergy, Cl. A 122,118 a,b 217,370 Edison International 78,168 2,228,570 Entergy 45,997 2,979,226 EQT 31,477 1,058,572 Exelon 158,870 7,328,673 20 Common Stocks (continued) Shares Value ($) Utilities (continued) FirstEnergy 73,205 2,994,085 FPL Group 98,109 5,277,283 Integrys Energy 18,783 a 496,059 Nicor 11,128 357,654 NiSource 67,554 742,418 Northeast Utilities 41,680 876,114 Pepco Holdings 52,207 623,874 PG & E 88,532 a 3,286,308 Pinnacle West Capital 24,716 676,724 PPL 89,859 2,687,683 Progress Energy 66,705 2,275,975 Public Service Enterprise Group 122,070 3,642,569 Questar 42,539 1,264,259 SCANA 28,286 a 854,803 Sempra Energy 59,097 2,719,644 Southern 187,039 5,401,686 TECO Energy 51,989 a 550,564 Wisconsin Energy 28,122 1,123,755 Xcel Energy 108,162 1,994,507 Total Common Stocks (cost $1,735,520,267) Principal Short-Term Investments.4% Amount ($) Value ($) U.S. Treasury Bills; 0.18%, 6/18/09 (cost $7,763,157) 7,765,000 c Other Investment3.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $59,697,000) 59,697,000 d The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned12.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $240,241,193) 240,241,193 d Total Investments (cost $2,043,221,617) 112.4% Liabilities, Less Cash and Receivables (12.4%) Net Assets 100.0% a All or a portion of these securities are on loan.At April 30, 2009, the total market value of the funds securities on loan is $234,746,817 and the total market value of the collateral held by the fund is $240,276,161, consisting of cash collateral of $240,241,193 and U.S. Government and Agency securities valued at $34,968. b Non-income producing security. c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 17.8 Industrial 10.1 Short-Term/ Consumer Discretionary 9.2 Money Market Investments 16.1 Utilities 3.8 Health Care 13.4 Telecommunication Services 3.6 Energy 12.0 Materials 3.2 Consumer Staples 11.6 Financial 11.6  Based on net assets. See notes to financial statements. 22 STATEMENT OF FINANCIAL FUTURES April 30, 2009 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 4/30/2009 ($) Financial Futures Long Standard & Poors 500 E-mini 1,638 71,253,000 June 2009 See notes to financial statements. The Fund 23 STATEMENT OF ASSETS AND LIABILITIES April 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $234,746,817)Note 1(b): Unaffiliated issuers 1,743,283,424 1,842,609,601 Affiliated issuers 299,938,193 299,938,193 Cash 2,196,482 Dividends and interest receivable 2,828,759 Receivable for shares of Common Stock subscribed 1,485,678 Receivable for futures variation marginNote 4 69,462 Receivable for investment securities sold 56,700 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 762,512 Liability for securities on loanNote 1(b) 240,241,193 Payable for shares of Common Stock redeemed 2,867,084 Interest payableNote 2 5,733 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,912,159,433 Accumulated undistributed investment incomenet 10,935,334 Accumulated net realized gain (loss) on investments (126,714,388) Accumulated net unrealized appreciation (depreciation) on investments (including $9,601,797 net unrealized appreciation on financial futures) 108,927,974 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 77,507,435 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 24 STATEMENT OF OPERATIONS Six Months Ended April 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 26,924,145 Affiliated issuers 57,878 Income from securities lending 442,563 Interest 6,336 Total Income Expenses: Management feeNote 3(a) 2,262,355 Shareholder servicing costsNote 3(b) 2,262,355 Directors feesNote 3(a) 78,087 Loan commitment feesNote 2 7,908 Total Expenses LessDirectors fees reimbursed by the ManagerNote 3(a) (78,087) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (4,087,237) Net realized gain (loss) on financial futures (14,114,195) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (including $11,149,990 net unrealized appreciation on financial futures) (185,933,476) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 25 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2009 Year Ended (Unaudited) October 31, 2008 Operations ($): Investment incomenet 22,898,304 53,042,313 Net realized gain (loss) on investments (18,201,432) (46,509,033) Net unrealized appreciation (depreciation) on investments (185,933,476) (1,265,417,855) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($): Net proceeds from shares sold 297,038,023 639,664,574 Dividends reinvested 49,807,203 53,981,579 Cost of shares redeemed (299,485,332) (1,024,892,229) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 2,090,177,539 3,735,371,985 End of Period Undistributed investment incomenet 10,935,334 39,029,506 Capital Share Transactions (Shares): Shares sold 12,614,396 17,459,043 Shares issued for dividends reinvested 2,051,371 1,296,699 Shares redeemed (12,724,754) (27,743,716) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 26 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2009 Year Ended October 31, (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 27.66 44.18 40.57 35.50 33.30 30.91 Investment Operations: Investment incomenet a .30 .66 .61 .54 .56 .39 Net realized and unrealized gain (loss) on investments (2.71) (16.51) 4.90 5.01 2.16 2.35 Total from Investment Operations (2.41) (15.85) 5.51 5.55 2.72 2.74 Distributions: Dividends from investment incomenet (.67) (.67) (.56) (.48) (.52) (.35) Dividends from net realized gain on investments   (1.34)    Total Distributions (.67) (.67) (1.90) (.48) (.52) (.35) Net asset value, end of period 24.58 27.66 44.18 40.57 35.50 33.30 Total Return (%) (8.68) b (36.38) 14.05 15.79 8.20 8.93 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 c .51 .51 .50 .50 .50 Ratio of net expenses to average net assets .50 c .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 2.53 c 1.77 1.47 1.45 1.60 1.21 Portfolio Turnover Rate 2.08 b 4.95 4.71 5.04 7.24 1.87 Net Assets, end of period ($ x 1,000) 1,905,308 2,090,178 3,735,372 3,656,990 3,310,961 3,116,177 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus S&P 500 Index Fund (the fund) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The funds investment objective is to match the performance of the Standard & Poors 500 Composite Stock Price Index. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the 28 National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities 2,134,783,283 7,764,511  Other Financial Instruments  9,601,797   Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation) at period end. In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume 30 and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the leading transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended April 30, 2009, The Bank of New York Mellon earned $189,670 from lending fund portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended October 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $49,481,499 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2008. If not applied, $9,724,313 of the carryover expires in fiscal 2015 and $39,757,186 expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2008 was as follows: ordinary income $55,063,795. The tax character of current year distributions will be determined at the end of the current fiscal year. 32 NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. During the period ended April 30, 2009, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .25% of the value of the funds average daily net assets, and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest, commitment fees, Shareholder Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex (collectively, the Fund Group). Currently, the Company and 11 other funds (comprised of 33 portfolios) in the Dreyfus Family of Funds pay each Board member their respective allocated portion of an annual retainer of $85,000 and an attendance fee of $10,000 for each regularly scheduled Board meeting, an attendance fee of $2,000 for each separate in-person committee meeting that is not held in conjunction with a The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) regularly scheduled Board meeting and an attendance fee of $1,000 for each Board meeting and separate committee meeting that is conducted by telephone.The Chairman of the Board receives an additional 25% of such compensation and the Audit Committee Chairman receives an additional $15,000 per annum. The Company also reimburses each Board member for travel and out-of-pocket expenses in connection with attending Board or committee meetings. Subject to the Companys Emeritus Program Guidelines, Emeritus Board members, if any, receive 50% of the Companys annual retainer fee and per meeting fee paid at the time the Board member achieves emeritus status. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services at the annual rate of .25% of the value of the funds average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2009, the fund was charged $2,262,355 pursuant to the Shareholder Services Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $381,256 and shareholder services plan fees $381,256. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended April 30, 2009, amounted to $37,488,309 and $42,688,944, respectively. 34 The fund may invest in financial futures contracts in order to gain exposure to or protect against changes in the market. The fund is exposed to market risk as a result of changes in the value of the underlying financial instruments. These investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Investments in financial futures require the fund to mark to market on a daily basis, which reflects the change in the market value of the contract at the close of each days trading. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses. When the contracts are closed, the fund recognizes a realized gain or loss. Contracts open at April 30, 2009, are set forth in the Statement of Financial Futures. At April 30, 2009, accumulated net unrealized appreciation on investments was $99,326,177, consisting of $560,371,180 gross unrealized appreciation and $461,045,003 gross unrealized depreciation. At April 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agree-ments.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. The Fund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on March 3, 2009, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2010. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration, and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure. The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. 36 Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail no-load and front-end load S&P 500 Index funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional S&P 500 Index funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted the funds average annual total return ranked in the third quartile of its Performance Group and the second quartile of its Performance Universe for the one-year period ended December 31, 2008. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fee and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds actual management fee was higher than the Expense Group and Expense Universe medians, and the funds expense ratio was higher than the Expense Group median and equal to the Expense Universe median. After discussions with the Board members, representatives of Dreyfus agreed that Dreyfus will pay all of the funds direct expenses, except management fees, brokerage commissions, taxes, interest, fees and expenses of non-interested Board members, fees and expenses of independent counsel to the fund and to the non-interested Board members, Shareholder Services Plan fees, and extraordinary expenses. Dreyfus has also agreed to reduce its management fee in an amount The Fund 37 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) equal to the funds allocable portion of the accrued fees and expenses of non-interested Board members and fees and expenses of independent counsel to the fund and to the non-interested Board members. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. Dreyfus representatives also reviewed the costs associated with distribution through intermediaries. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. The Board acknowledged that differences in fees paid by the Similar Accounts seemed to be consistent with the services provided. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members 38 evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus received no profit for managing the fund during the year.The Board also noted the fee waiver and expense reimbursement arrangements in place for the fund and their effect on Dreyfus profitability. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. The Board was generally satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Fund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Management Agreement was in the best interests of the fund and its shareholders. 40 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 26 Statement of Financial Futures 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 31 Notes to Financial Statements 39 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus Smallcap Stock Index Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Smallcap Stock Index Fund, covering the six-month period from November 1, 2008, through April 30, 2009. The reporting period began with the equities market plummeting severely in late 2008,and rebounding over 20% by the end of the reporting period from dramatic March 2009 lows. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high in April, and a 6.3% annualized contraction in economic growth over the fourth quarter of 2008 was followed by a further 6.1% economic contraction during the first quarter of 2009.Yet, the rebound between March 7 and April 30 proved to be one of the more robust in the history of the U.S. stock market. These enormous swings have left investors wondering if the equities market is forecasting sustainable economic improvement, or whether these events represent what many call a bear market rally.We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate an important feature of many market rallieswhen they begin to snap back, the rebounds are often quick and sharp, usually leaving most investors on the sidelines.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current investment needs and future goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2008, through April 30, 2009, as provided by Thomas Durante, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended April 30, 2009, Dreyfus Smallcap Stock Index Fund produced a total return of 8.38%. 1 In comparison, the Standard & Poors SmallCap 600 Index (the S&P 600 Index), the funds benchmark, produced a 8.47% return for the same period. Small-cap stocks generally fell sharply during the first four months of an especially volatile reporting period, but recovered a significant portion of those losses in a rally over the reporting periods final seven weeks. The difference in returns between the fund and its benchmark was primarily due to transaction costs and fund operating expenses that are not reflected in the benchmarks return. The Funds Investment Approach The fund seeks to match the total return of the S&P 600 Index by generally investing in a representative sample of the stocks listed in the S&P 600 Index. The S&P 600 Index is composed of 600 domestic stocks across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 600 Index than smaller ones.The fund may also use stock index futures as a substitute for the sale or purchase of stocks. Heightened Volatility Roiled Equity Markets The reporting period began in the midst of the most severe recession since the 1930s, which had been exacerbated in September by a global banking crisis. Just weeks before the reporting period began, major financial institutions found themselves unable to obtain short-term funding due to massive losses among mortgage- and asset-backed securities. In the ensuing tumult, the U.S. government effectively nationalized Fannie Mae, Freddie Mac and insurer AIG; Lehman Brothers filed for bankruptcy; and other major firms were sold to The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) former rivals. Congress passed the $700 billion Troubled Assets Relief Program (TARP), and the Federal Reserve Board (the Fed) pumped liquidity into the system to shore up the nations banks. As the reporting period began, job losses continued to mount, and consumer confidence plunged. In late November,The National Bureau of Economic Research officially declared that the U.S. economy has been in a recession since late 2007.The Fed implemented an additional rate cut in December, and the target for the federal funds rate ended 2008 between 0% and 0.25%,a record low.It later was announced that the U.S. economy contracted at a 6.3% annualized rate in the fourth quarter. Disappointing economic news continued to undermine investor sentiment in January 2009, as the median sales price of single-family homes continued to fall sharply. The U.S. economy lost more than 650,000 jobs per month in February and March, driving the unemployment rate to a 25-year high. Meanwhile, consumer confidence reached its lowest level since recordkeeping began in 1967. In its ongoing efforts to stimulate the economy, the U.S. government enacted the $787 billion American Recovery and Reinvestment Act to retain and create jobs, provide budget relief to states and localities, maintain and expand social programs and offer short-term tax relief to businesses and individuals. The federal government also took steps to rescue the nations major automakers as vehicle sales plunged. Declines in the S&P 600 Index were particularly severe in the financials sector, where regional banks, thrifts, finance companies, mortgage firms and real estate investment trusts (REITs) faltered amid troubled housing and mortgage markets. In the health care sector, nursing homes and assisted living facilities encountered revenue pressures as the economic slowdown prompted more adults to care for their aging parents at home. Home health care service companies declined due to reduced federal spending, while health care equipment stocks were hurt by hospitals inability to obtain the credit needed to increase capital spending. Returns in the industrials sector were mixed, with gains among construction-and-engineering firms and homebuilders offset by losses in the aerospace and defense industries. 4 Consumer Stocks Rebounded Strongly On the other hand, consumer discretionary stocks posted relatively strong results among restaurants, automotive retailers, casino and gaming companies and apparel retailers, especially those that focus on teenagers.Technology stocks also fared relatively well during the reporting period, especially software firms that help companies improve productivity and semiconductor equipment producers serving the wireless and cellular markets. Index Investing Offers Diversification Benefits As an index portfolio, our strategy is to attempt to replicate the returns of the S&P 600 Index by investing in a representative sample of the small-cap stocks listed in the S&P 600 Index. The fund offers a diversified investment vehicle that can help investors manage the risks of investing in small-cap stocks by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. May 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect that may be extended, terminated or modified. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. 3 Standard & Poors®,S&P®, and Standard & Poors SmallCap 600 Index are trademarks of The McGraw-Hill Companies, Inc., and have been licensed for use by the fund.The fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Smallcap Stock Index Fund from November 1, 2008 to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2009 Expenses paid per $1,000  $ 2.38 Ending value (after expenses) $916.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2009 Expenses paid per $1,000  $ 2.51 Ending value (after expenses) $1,022.32  Expenses are equal to the funds annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2009 (Unaudited) Common Stocks99.5% Shares Value ($) Consumer Discretionary16.2% Aarons 108,967 a 3,656,933 American Public Education 31,930 b 1,149,480 Arbitron 55,977 1,165,441 Arctic Cat 8,487 a 33,948 Audiovox, Cl. A 30,542 b 169,814 Big 5 Sporting Goods 45,728 a 376,341 Blue Nile 28,818 a,b 1,226,494 Brown Shoe 80,499 a 517,609 Brunswick 175,884 a 1,051,786 Buckle 52,586 a 1,965,139 Buffalo Wild Wings 35,244 a,b 1,375,926 Cabelas 79,179 a,b 1,014,283 California Pizza Kitchen 55,136 b 866,187 Capella Education 27,454 a,b 1,410,587 Carters 113,432 b 2,425,176 Cato, Cl. A 66,221 1,272,768 CEC Entertainment 52,153 b 1,588,580 Charlotte Russe Holding 49,570 b 622,103 Childrens Place Retail Stores 47,213 a,b 1,342,738 Christopher & Banks 69,561 386,759 CKE Restaurants 105,718 1,011,721 Coinstar 60,160 a,b 2,141,094 Cracker Barrel Old Country Store 48,917 a 1,595,183 Crocs 148,392 a,b 333,882 Deckers Outdoor 26,481 a,b 1,496,706 DineEquity 34,973 1,120,535 Dress Barn 93,997 a,b 1,423,115 Drew Industries 36,335 a,b 518,864 E.W. Scripps, Cl. A 111,879 a 220,402 Ethan Allen Interiors 55,675 a 748,829 Finish Line, Cl. A 107,071 910,103 Fossil 90,945 b 1,833,451 Freds, Cl. A 88,769 a 1,212,585 Genesco 43,096 a,b 981,727 Group 1 Automotive 46,844 a 997,777 Gymboree 57,765 a,b 1,987,116 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Haverty Furniture 29,173 a 316,527 Helen of Troy 61,129 b 975,008 Hibbett Sports 59,769 a,b 1,246,184 Hillenbrand 125,157 2,275,354 Hot Topic 94,388 a,b 1,155,309 HSN 77,773 b 537,411 Iconix Brand Group 115,625 a,b 1,648,812 Interval Leisure Group 73,500 b 588,735 Jack in the Box 113,750 b 2,797,112 JAKKS Pacific 54,944 a,b 695,042 Jo-Ann Stores 50,213 a,b 919,902 JoS. A. Bank Clothiers 37,040 a,b 1,497,898 K-Swiss, Cl. A 61,050 a 612,942 La-Z-Boy 90,320 a 240,251 Landrys Restaurants 23,030 a,b 210,494 Lithia Motors, Cl. A 31,050 a 90,666 Live Nation 152,650 a,b 596,862 Liz Claiborne 188,312 892,599 M/I Homes 33,713 a 514,798 Maidenform Brands 42,725 b 544,744 Marcus 39,519 501,891 Mens Wearhouse 103,206 a 1,923,760 Meritage Homes 60,865 a,b 1,266,601 Midas 31,035 b 310,350 Monarch Casino & Resort 17,768 a,b 181,589 Movado Group 38,096 349,340 Multimedia Games 67,166 a,b 142,392 National Presto Industries 9,020 642,765 Nautilus 13,282 a,b 13,282 NutriSystem 64,079 a 880,445 OCharleys 36,238 a 252,579 OfficeMax 150,324 1,119,914 Oxford Industries 22,403 a 218,205 P.F. Changs China Bistro 51,089 a,b 1,541,866 Papa Johns International 44,134 b 1,171,316 Peets Coffee & Tea 22,705 a,b 619,392 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) PEP Boys-Manny Moe & Jack 80,324 a 594,398 Perry Ellis International 32,999 a,b 241,883 PetMed Express 56,961 a,b 926,186 Pinnacle Entertainment 120,236 a,b 1,500,545 Polaris Industries 71,703 a 2,398,465 Pool 105,942 a 1,892,124 Pre-Paid Legal Services 19,150 a,b 705,295 Quiksilver 233,199 b 384,778 RC2 36,337 b 410,971 Red Robin Gourmet Burgers 32,350 a,b 794,193 Ruby Tuesday 100,599 a,b 772,600 Russ Berrie & Co. 19,910 b 38,028 Ruths Hospitality Group 18,000 b 65,160 Shuffle Master 116,540 b 444,017 Skechers USA, Cl. A 63,675 b 744,998 Skyline 10,994 a 227,906 Sonic 120,335 a,b 1,314,058 Sonic Automotive, Cl. A 43,207 a 222,948 Spartan Motors 61,775 498,524 Stage Stores 76,982 943,030 Stamps.com 32,812 b 307,120 Standard Motor Products 13,745 a 54,980 Standard-Pacific 195,719 a,b 365,995 Steak n Shake 51,470 a,b 594,993 Sturm Ruger & Co. 34,425 b 423,772 Superior Industries International 47,203 a 711,821 Texas Roadhouse, Cl. A 104,928 a,b 1,194,081 Ticketmaster Entertainment 73,848 b 388,440 Tractor Supply 66,835 a,b 2,698,797 True Religion Apparel 43,371 a,b 683,527 Tuesday Morning 52,250 a,b 178,173 Tween Brands 40,239 b 117,498 UniFirst 33,282 1,241,086 Universal Electronics 30,673 b 574,812 Universal Technical Institute 39,978 a,b 569,287 Volcom 36,680 a,b 494,813 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Winnebago Industries 51,675 455,257 WMS Industries 104,936 a,b 3,369,495 Wolverine World Wide 103,497 2,155,843 Zale 64,765 a,b 240,926 Zumiez 40,234 a,b 485,222 Consumer Staples3.9% Alliance One International 179,611 a,b 673,541 Andersons 36,663 a 589,174 Boston Beer, Cl. A 19,619 a,b 521,865 Cal-Maine Foods 27,629 a 731,340 Caseys General Stores 103,718 2,759,936 Central Garden & Pet, Cl. A 143,726 b 1,303,595 Chattem 39,852 a,b 2,188,273 Darling International 163,657 b 936,118 Diamond Foods 32,521 a 851,725 Great Atlantic & Pacific Tea 61,528 a,b 451,616 Green Mountain Coffee Roasters 36,146 a,b 2,613,717 Hain Celestial Group 83,108 a,b 1,387,073 J & J Snack Foods 27,232 1,055,512 Lance 62,623 a 1,450,349 Mannatech 30,106 a 131,563 Nash Finch 26,569 778,206 Sanderson Farms 35,134 a 1,401,847 Spartan Stores 45,339 a 737,666 TreeHouse Foods 63,527 a,b 1,689,183 United Natural Foods 86,969 a,b 1,981,154 WD-40 32,299 874,011 Energy4.3% Atwood Oceanics 112,717 a,b 2,515,843 Basic Energy Services 43,227 a,b 440,915 Bristow Group 58,759 a,b 1,337,355 CARBO Ceramics 42,741 a 1,312,576 Dril-Quip 61,867 b 2,126,987 Gulf Island Fabrication 35,693 461,867 10 Common Stocks (continued) Shares Value ($) Energy (continued) Holly 85,201 1,785,813 Hornbeck Offshore Services 46,295 b 1,075,433 ION Geophysical 181,279 a,b 453,197 Lufkin Industries 32,422 1,131,528 Matrix Service 51,056 b 489,116 NATCO Group, Cl. A 43,546 b 1,047,717 Oil States International 100,179 b 1,893,383 Penn Virginia 84,780 a 1,192,855 Petroleum Development 29,313 b 475,164 PetroQuest Energy 84,189 a,b 253,409 Pioneer Drilling 96,005 b 480,025 SEACOR Holdings 39,432 a,b 2,591,471 St. Mary Land & Exploration 126,007 a 2,251,745 Stone Energy 72,537 a,b 312,634 Superior Well Services 35,559 a,b 380,481 Swift Energy 63,374 a,b 685,707 Tetra Technologies 149,308 b 854,042 World Fuel Services 63,177 a 2,408,939 Financial18.7% Acadia Realty Trust 79,606 a 1,154,287 American Physicians Capital 16,411 683,682 Amerisafe 43,779 b 672,445 Bank Mutual 93,206 957,226 BioMed Realty Trust 166,337 1,897,905 Boston Private Financial Holdings 125,862 a 580,224 Brookline Bancorp 116,711 1,157,773 Cascade Bancorp 63,967 a 106,185 Cash America International 59,577 1,332,142 Cedar Shopping Centers 101,832 365,577 Central Pacific Financial 60,332 353,546 Colonial Properties Trust 102,684 a 743,432 Columbia Banking System 32,921 a 325,918 Community Bank System 71,149 a 1,170,401 Delphi Financial Group, Cl. A 83,620 1,444,117 DiamondRock Hospitality 216,024 1,401,996 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Dime Community Bancshares 53,763 448,383 East West Bancorp 130,096 888,556 EastGroup Properties 49,685 1,669,913 eHealth 50,046 b 960,383 Entertainment Properties Trust 70,345 1,625,673 Extra Space Storage 172,581 1,227,051 Financial Federal 51,350 a 1,263,723 First BanCorp/Puerto Rico 159,688 879,881 First Cash Financial Services 58,790 b 966,508 First Commonwealth Financial 150,148 1,301,783 First Financial Bancorp 61,695 665,689 First Financial Bankshares 43,549 a 2,146,095 First Midwest Bancorp 98,290 870,849 Flagstar Bancorp 82,614 a,b 119,790 Forestar Group 71,856 a,b 924,068 Franklin Street Properties 119,033 a 1,589,091 Frontier Financial 97,082 a 137,856 Glacier Bancorp 125,079 a 1,916,210 Greenhill & Co. 38,210 a 2,962,421 Guaranty Financial Group 207,778 a,b 122,589 Hancock Holding 48,165 1,824,009 Hanmi Financial 69,562 a 107,821 Home Bancshares 28,358 a 625,294 Home Properties 66,415 a 2,420,163 Independent Bank/MA 42,629 850,875 Independent Bank/MI 44,991 a 80,984 Infinity Property & Casualty 31,520 1,110,765 Inland Real Estate 130,455 a 1,145,395 Investment Technology Group 87,905 b 2,002,476 Irwin Financial 42,346 a,b 53,356 Kilroy Realty 69,231 a 1,491,236 Kite Realty Group Trust 72,573 254,006 LaBranche & Co. 121,844 b 509,308 LaSalle Hotel Properties 105,983 a 1,267,557 Lexington Realty Trust 163,831 630,749 LTC Properties 43,931 791,197 12 Common Stocks (continued) Shares Value ($) Financial (continued) Medical Properties Trust 156,707 a 836,815 Mid-America Apartment Communities 56,613 a 2,094,115 Nara Bancorp 44,596 165,451 National Financial Partners 79,191 a 559,088 National Penn Bancshares 167,595 1,355,844 National Retail Properties 160,034 a 2,839,003 Navigators Group 26,521 b 1,203,523 NBT Bankcorp 65,783 1,557,741 Old National Bancorp 138,022 a 1,881,240 optionsXpress Holdings 85,515 1,407,577 Parkway Properties 44,268 613,997 Pennsylvania Real Estate Investment Trust 88,010 a 682,078 Pinnacle Financial Partners 48,550 b 866,132 Piper Jaffray 31,399 b 1,088,603 Portfolio Recovery Associates 30,292 a,b 1,059,311 Post Properties 89,045 1,136,214 Presidential Life 48,660 520,175 PrivateBancorp 55,779 a 1,129,525 ProAssurance 66,890 b 2,939,147 Prosperity Bancshares 83,316 a 2,313,685 Provident Bankshares 63,930 a 561,945 PS Business Parks 32,507 1,422,181 Rewards Network 53,373 b 199,081 RLI 38,614 1,854,630 S&T Bancorp 46,635 a 833,367 Safety Insurance Group 31,142 1,029,243 Selective Insurance Group 104,294 1,539,379 Senior Housing Properties Trust 245,732 4,027,547 Signature Bank 72,116 b 1,960,834 South Financial Group 160,837 a 266,989 Sovran Self Storage 43,590 a 982,519 Sterling Bancorp 39,060 446,846 Sterling Bancshares 147,965 a 983,967 Sterling Financial 103,836 a 331,237 Stewart Information Services 36,093 816,063 Stifel Financial 54,604 b 2,688,155 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Susquehanna Bancshares 175,746 a 1,416,513 SWS Group 58,815 752,244 Tanger Factory Outlet Centers 65,206 a 2,172,664 Tompkins Financial 13,665 a 575,980 Tower Group 71,587 1,946,451 TradeStation Group 60,070 b 487,168 Trustco Bank 162,001 972,006 UCBH Holdings 248,724 a 318,367 UMB Financial 60,925 2,788,537 Umpqua Holdings 123,091 a 1,180,443 United Bankshares 78,819 a 2,044,565 United Community Banks 87,557 a 564,743 United Fire & Casualty 44,436 829,620 Urstadt Biddle Properties, Cl. A 44,991 691,062 Whitney Holding 130,704 a 1,563,220 Wilshire Bancorp 45,156 182,430 Wintrust Financial 48,257 820,369 World Acceptance 33,628 b 998,079 Zenith National Insurance 74,162 1,690,152 Health Care11.5% Abaxis 42,903 a,b 648,693 Air Methods 21,245 a,b 564,055 Almost Family 12,760 a,b 315,172 Amedisys 55,611 a,b 1,865,193 American Medical Systems Holdings 150,678 b 1,863,887 AMERIGROUP 108,150 b 3,230,440 AMN Healthcare Services 71,071 b 489,679 AmSurg 63,208 b 1,298,292 Analogic 26,257 955,755 ArQule 55,367 b 246,383 Bio-Reference Laboratories 21,854 b 560,992 Cambrex 78,675 b 183,313 Catalyst Health Solutions 78,374 b 1,767,334 Centene 87,339 b 1,604,417 Chemed 44,999 1,904,808 14 Common Stocks (continued) Shares Value ($) Health Care (continued) Computer Programs & Systems 18,804 a 657,952 CONMED 63,049 b 839,813 Cooper 92,363 a 2,655,436 CorVel 14,949 b 336,352 Cross Country Healthcare 67,162 a,b 591,697 CryoLife 53,939 b 292,889 Cubist Pharmaceuticals 117,694 b 1,953,720 Cyberonics 45,273 a,b 599,415 Dionex 36,434 b 2,295,342 Eclipsys 113,886 a,b 1,503,295 Enzo Biochem 67,495 b 276,729 eResearch Technology 86,306 b 437,571 Gentiva Health Services 58,211 b 927,301 Greatbatch 45,911 a,b 965,967 Haemonetics 51,187 b 2,642,785 HealthSpring 100,435 b 927,015 Healthways 70,134 b 731,498 HMS Holdings 50,943 b 1,527,271 ICU Medical 25,308 b 951,581 Integra LifeSciences Holdings 40,159 a,b 1,036,905 Invacare 68,944 1,061,048 Inventiv Health 66,840 b 741,256 Kendle International 26,395 a,b 234,915 Kensey Nash 26,503 b 554,973 Landauer 18,848 998,567 LCA-Vision 52,332 a 300,909 LHC Group 29,350 b 669,767 Magellan Health Services 81,205 b 2,400,420 Martek Biosciences 67,612 b 1,231,891 MedCath 44,894 b 454,327 MEDNAX 93,211 b 3,346,275 Meridian Bioscience 81,362 1,414,072 Merit Medical Systems 55,576 b 861,984 Molina Healthcare 28,183 a,b 610,162 MWI Veterinary Supply 24,383 a,b 757,824 Natus Medical 54,516 b 478,650 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Neogen 29,258 b 663,279 Noven Pharmaceuticals 49,747 a,b 513,389 Odyssey HealthCare 63,870 b 661,693 Omnicell 64,706 b 569,413 Osteotech 37,950 b 144,969 Palomar Medical Technologies 34,870 b 300,231 Par Pharmaceutical Cos. 71,142 b 763,354 PAREXEL International 116,439 b 1,153,910 PharMerica 61,505 a,b 1,122,466 Phase Forward 85,693 b 1,221,982 PSS World Medical 121,984 a,b 1,771,208 Regeneron Pharmaceuticals 129,074 a,b 1,711,521 RehabCare Group 37,150 b 620,405 Res-Care 49,522 b 793,342 Salix Pharmaceuticals 97,173 a,b 1,068,903 Savient Pharmaceuticals 94,552 a,b 499,235 SurModics 31,707 a,b 688,042 Symmetry Medical 76,540 b 555,680 Theragenics 70,734 b 87,710 ViroPharma 159,841 a,b 899,905 West Pharmaceutical Services 66,403 a 2,168,058 Zoll Medical 42,509 b 683,545 Industrial17.7% A.O. Smith 48,970 1,522,477 AAR 77,190 a,b 1,163,253 ABM Industries 87,132 1,526,553 Actuant, Cl. A 113,176 a 1,387,538 Acuity Brands 86,242 a 2,478,595 Administaff 46,107 1,229,213 Aerovironment 30,838 a,b 729,627 Albany International, Cl. A 50,278 a 466,580 American Science & Engineering 18,290 1,102,155 Apogee Enterprises 68,917 923,488 Applied Industrial Technologies 76,922 a 1,730,745 Applied Signal Technology 24,661 487,301 16 Common Stocks (continued) Shares Value ($) Industrial (continued) Arkansas Best 58,020 a 1,339,102 Astec Industries 39,371 a,b 1,213,414 ATC Technology 44,280 b 703,609 Axsys Technologies 18,309 b 767,330 AZZ 25,538 b 789,890 Baldor Electric 93,696 a 2,173,747 Barnes Group 83,480 a 1,182,077 Belden 93,770 1,511,572 Bowne & Co. 59,877 305,971 Brady, Cl. A 107,198 2,258,662 Briggs & Stratton 98,943 a 1,472,272 C & D Technologies 41,922 a,b 91,809 Cascade 19,652 474,989 CDI 36,948 441,529 Ceradyne 60,209 b 1,038,003 CIRCOR International 35,971 925,534 CLARCOR 101,934 3,168,109 Consolidated Graphics 24,386 a,b 473,576 Cubic 34,303 984,839 Curtiss-Wright 91,431 a 2,923,049 EMCOR Group 136,579 b 2,839,477 EnPro Industries 39,332 b 627,739 ESCO Technologies 52,827 b 2,196,547 Esterline Technologies 59,821 b 1,576,283 Forward Air 56,068 934,654 G & K Services, Cl. A 45,583 1,138,208 Gardner Denver 105,238 b 2,801,436 GenCorp 92,545 a,b 222,108 Geo Group 101,455 b 1,687,197 Gibraltar Industries 62,324 a 417,571 Griffon 101,361 b 878,800 Healthcare Services Group 81,696 a 1,460,724 Heartland Express 117,932 a 1,763,083 Heidrick & Struggles International 41,743 a 705,457 Hub Group, Cl. A 75,861 b 1,744,803 II-VI 47,952 b 1,149,409 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Insituform Technologies, Cl. A 76,204 a,b 1,168,207 Interface, Cl. A 105,706 612,038 John Bean Technologies 61,605 678,887 Kaman 50,442 852,974 Kaydon 67,166 a 2,146,625 Kirby 109,040 a,b 3,364,974 Knight Transportation 111,580 a 1,972,734 Lawson Products 9,558 109,726 Lindsay 24,163 a 940,182 Lydall 40,000 b 171,600 Magnetek 32,353 b 56,618 Mobile Mini 66,742 a,b 914,365 Moog, Cl. A 85,844 b 2,298,902 Mueller Industries 74,692 1,640,983 NCI Building Systems 36,621 a,b 144,653 Old Dominion Freight Line 56,157 a,b 1,580,820 On Assignment 68,572 b 241,373 Orbital Sciences 123,673 b 1,911,985 Quanex Building Products 77,120 790,480 Regal-Beloit 63,939 a 2,597,842 Robbins & Myers 69,803 a 1,322,767 School Specialty 34,389 a,b 645,482 Simpson Manufacturing 78,678 a 1,751,372 SkyWest 120,334 1,448,821 Spherion 128,782 b 462,327 Standard Register 37,845 a 197,551 Standex International 27,735 384,684 Stanley 26,913 b 693,817 Sykes Enterprises 66,877 b 1,314,802 Teledyne Technologies 72,880 b 2,327,058 Tetra Tech 122,183 b 3,000,814 Toro 74,707 a 2,269,599 Tredegar 45,900 a 806,922 Triumph Group 33,093 a 1,367,734 18 Common Stocks (continued) Shares Value ($) Industrial (continued) TrueBlue 96,299 b 935,063 United Stationers 47,053 b 1,540,045 Universal Forest Products 37,288 a 1,251,385 Valmont Industries 35,045 2,235,170 Viad 42,900 818,532 Vicor 32,064 172,184 Volt Information Sciences 21,293 b 152,884 Wabash National 52,163 65,204 Watsco 58,688 a 2,520,650 Watts Water Technologies, Cl. A 61,047 a 1,358,906 Information Technology18.1% Actel 48,939 b 605,375 Adaptec 240,413 b 687,581 Advanced Energy Industries 67,136 b 565,956 Agilysys 42,560 256,637 Anixter International 60,415 a,b 2,403,309 Arris Group 249,714 a,b 2,664,448 ATMI 62,595 b 988,375 Avid Technology 63,936 a,b 707,772 Bankrate 27,796 a,b 694,900 Bel Fuse, Cl. B 22,133 358,112 Benchmark Electronics 143,650 b 1,742,474 Black Box 35,469 970,787 Blackbaud 93,309 a 1,420,163 Blue Coat Systems 78,858 a,b 1,045,657 Brightpoint 126,267 b 657,851 Brooks Automation 128,645 b 800,172 Cabot Microelectronics 47,631 a,b 1,372,249 CACI International, Cl. A 60,067 b 2,375,650 Catapult Communications 15,885 b 117,390 Checkpoint Systems 76,612 b 930,836 CIBER 116,582 b 376,560 Cognex 81,667 1,149,055 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Cohu 48,859 476,864 Commvault Systems 83,751 b 1,042,700 comScore 36,861 a,b 470,346 Comtech Telecommunications 56,739 a,b 1,899,054 Concur Technologies 85,653 a,b 2,318,627 CSG Systems International 75,858 b 1,099,941 CTS 84,600 513,522 CyberSource 140,130 b 2,047,299 Cymer 59,007 a,b 1,676,389 Cypress Semiconductor 291,690 b 2,313,102 Daktronics 66,900 a 604,776 DealerTrack Holdings 85,972 a,b 1,305,055 Digi International 54,924 b 399,297 Diodes 65,473 b 974,238 DSP Group 57,427 b 361,216 Ebix 18,078 b 502,568 Electro Scientific Industries 53,833 b 462,964 EMS Technologies 27,570 b 525,208 Epicor Software 119,029 b 657,040 EPIQ Systems 70,458 a,b 1,089,985 Exar 87,052 a,b 535,370 FARO Technologies 33,915 b 514,151 FEI 73,873 b 1,269,138 Forrester Research 31,564 b 802,041 Gerber Scientific 47,929 b 189,320 Gevity HR 49,750 197,010 Harmonic 198,472 b 1,454,800 Heartland Payment Systems 53,632 431,201 Hittite Microwave 41,511 a,b 1,542,549 Hutchinson Technology 53,426 a,b 102,578 Informatica 177,811 b 2,827,195 InfoSpace 82,069 b 544,117 Insight Enterprises 93,651 b 535,684 Integral Systems 31,420 b 208,315 20 Common Stocks (continued) Shares Value ($) Information Technology (continued) Intermec 97,494 b 1,177,728 Intevac 45,485 b 313,392 j2 Global Communications 90,531 a,b 2,171,839 JDA Software Group 52,848 b 745,685 Keithley Instruments 24,584 85,061 Knot 54,679 a,b 495,939 Kopin 126,500 b 347,875 Kulicke & Soffa Industries 121,315 a,b 485,260 Littelfuse 39,837 b 652,928 LoJack 60,000 b 205,200 Manhattan Associates 55,554 b 923,307 MAXIMUS 34,671 a 1,398,281 Mercury Computer Systems 42,626 b 346,123 Methode Electronics 90,327 543,769 Micrel 110,672 830,040 Micros Systems 164,876 b 3,459,098 Microsemi 165,032 a,b 2,214,729 MKS Instruments 105,097 b 1,644,768 MTS Systems 32,549 687,760 NETGEAR 71,409 b 1,143,258 Network Equipment Technologies 51,113 b 200,874 Neutral Tandem 35,492 b 1,015,071 Newport 69,116 a,b 344,889 Novatel Wireless 80,931 a,b 554,377 Park Electrochemical 46,225 952,235 PC-Tel 44,111 214,821 Perficient 70,560 a,b 491,803 Pericom Semiconductor 47,120 b 419,839 Phoenix Technologies 49,390 b 140,762 Plexus 78,980 b 1,749,407 Progress Software 84,119 b 1,782,482 Quality Systems 36,290 a 1,945,870 Radiant Systems 66,840 b 492,611 Radisys 50,000 a,b 358,500 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Rogers 39,833 b 1,013,750 Rudolph Technologies 88,059 b 460,549 ScanSource 54,771 b 1,353,391 Skyworks Solutions 337,889 a,b 2,986,939 Smith Micro Software 53,500 b 460,100 Sonic Solutions 63,550 b 139,810 SPSS 35,881 b 1,108,723 Standard Microsystems 49,231 b 780,804 StarTek 27,616 b 113,778 Stratasys 35,946 b 336,455 Supertex 23,436 b 602,774 Symmetricom 82,400 b 410,352 Synaptics 69,192 a,b 2,247,356 SYNNEX 37,769 a,b 813,167 Take-Two Interactive Software 157,887 b 1,433,614 Taleo, Cl. A 60,900 a,b 731,409 Technitrol 93,990 382,539 Tekelec 132,231 a,b 2,049,581 THQ 130,946 a,b 447,835 Tollgrade Communications 44,470 b 264,597 Triquint Semiconductor 296,335 b 1,134,963 TTM Technologies 85,497 a,b 634,388 Tyler Technologies 57,800 a,b 953,700 Ultratech 44,211 b 597,733 United Online 170,679 904,599 Varian Semiconductor Equipment Associates 147,971 b 3,786,578 Veeco Instruments 62,171 a,b 450,118 ViaSat 53,758 b 1,235,896 Websense 89,997 b 1,604,647 Wright Express 77,330 b 1,769,310 Materials4.2% A.M. Castle & Co. 31,428 304,537 AMCOL International 43,179 a 836,809 22 Common Stocks (continued) Shares Value ($) Materials (continued) American Vanguard 39,984 a 511,395 Arch Chemicals 48,464 1,171,860 Balchem 33,939 844,742 Brush Engineered Materials 45,691 b 773,092 Buckeye Technologies 68,848 b 354,567 Calgon Carbon 108,595 a,b 1,843,943 Century Aluminum 109,480 a,b 442,299 Clearwater Paper 28,156 b 428,534 Deltic Timber 20,029 a 844,022 Eagle Materials 88,076 a 2,448,513 H.B. Fuller 99,455 1,756,375 Headwaters 82,476 a,b 207,840 Myers Industries 63,153 a 633,425 Neenah Paper 32,409 162,369 NewMarket 24,410 1,537,830 Olympic Steel 16,117 295,586 OM Group 62,360 a,b 1,737,350 Penford 14,687 65,651 PolyOne 176,543 b 483,728 Quaker Chemical 23,264 272,189 Rock-Tenn, Cl. A 76,547 2,890,415 RTI International Metals 53,896 a,b 701,187 Schulman (A.) 63,199 991,592 Schweitzer-Mauduit International 31,712 728,425 Stepan 13,251 524,342 Texas Industries 55,832 a 1,785,507 Wausau Paper 108,945 951,090 Zep 45,588 616,806 Telecommunication Services.3% Fairpoint Communications 169,163 a 175,930 General Communication, Cl. A 88,078 b 674,677 Iowa Telecommunications Services 62,278 a 820,824 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utilities4.6% Allete 56,461 a 1,470,244 American States Water 33,709 1,163,972 Atmos Energy 187,375 4,630,036 Avista 111,148 1,672,777 Central Vermont Public Service 22,178 380,574 CH Energy Group 33,432 a 1,485,718 El Paso Electric 90,233 b 1,245,215 Laclede Group 47,477 1,646,502 New Jersey Resources 88,918 a 2,927,181 Northwest Natural Gas 53,194 a 2,175,635 Piedmont Natural Gas 149,106 a 3,641,169 South Jersey Industries 59,571 2,067,709 Southwest Gas 89,570 1,810,210 UIL Holdings 53,402 a 1,233,052 UniSource Energy 71,615 1,884,907 Total Common Stocks (cost $865,548,339) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.30%, 6/18/09 (cost $369,850) 370,000 c Other Investment.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,575,000) 2,575,000 d 24 Investment of Cash Collateral for Securities Loaned27.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $179,193,897) 179,193,897 d Total Investments (cost $1,047,687,086) 127.8% Liabilities, Less Cash and Receivables (27.8%) Net Assets 100.0% a All or a portion of these securities are on loan.At April 30, 2009, the total market value of the funds securities on loan is $171,918,319 and the total market value of the collateral held by the fund is $179,208,009, consisting of cash collateral of $179,193,897 and U.S. Government and Agency securitites valued at $14,112. b Non-income producing security. c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Short-Term/Money Market Investments 28.3 Utilities 4.6 Financial 18.7 Energy 4.3 Information Technology 18.1 Materials 4.2 Industrial 17.7 Consumer Staples 3.9 Consumer Discretionary 16.2 Telecommunication Services .3 Health Care 11.5  Based on net assets. See notes to financial statements. The Fund 25 STATEMENT OF FINANCIAL FUTURES April 30, 2009 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 4/30/2009 ($) Financial Futures Long Russell 2000 E-mini 85 4,136,950 June 2009 See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES April 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $171,918,319)Note 1(b): Unaffiliated issuers 865,918,189 641,472,055 Affiliated issuers 181,768,897 181,768,897 Cash 823,939 Receivable for shares of Common Stock subscribed 904,321 Dividends and interest receivable 623,389 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 252,160 Liability for securities on loanNote 1(b) 179,193,897 Payable for shares of Common Stock redeemed 2,152,435 Payable for futures variation marginNote 4 17,850 Net Assets ($) Composition of Net Assets ($): Paid-in capital 890,364,484 Accumulated undistributed investment incomenet 2,193,697 Accumulated net realized gain (loss) on investments (24,397,413) Accumulated net unrealized appreciation (depreciation) on investments (including $261,625 net unrealized appreciation on financial futures) (224,184,509) Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 49,269,012 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS Six Months Ended April 30, 2009 (Unaudited) Investment Income ($): Income: Dividends (net of $2,382 foreign taxes withheld at source): Unaffiliated issuers 5,440,876 Affiliated issuers 7,935 Income from securities lending 786,962 Interest 6,629 Total Income Expenses: Management feeNote 3(a) 745,477 Shareholder servicing costsNote 3(b) 745,477 Directors feesNote 3(a) 26,433 Loan commitment feesNote 2 2,785 Total Expenses LessDirectors fees reimbursed by the ManagerNote 3(a) (26,433) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (9,210,326) Net realized gain (loss) on financial futures (1,206,941) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (including $47,460 net unrealized appreciation on financial futures) (55,512,065) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2009 Year Ended (Unaudited) October 31, 2008 Operations ($): Investment incomenet 4,748,663 9,809,321 Net realized gain (loss) on investments (10,417,267) 52,916,274 Net unrealized appreciation (depreciation) on investments (55,512,065) (402,828,769) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (10,985,105) (6,019,379) Net realized gain on investments (49,270,636) (80,811,626) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 142,408,454 375,786,729 Dividends reinvested 57,513,861 83,065,547 Cost of shares redeemed (169,154,570) (295,288,868) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 734,644,924 998,015,695 End of Period Undistributed investment incomenet 2,193,697 8,430,139 Capital Share Transactions (Shares): Shares sold 11,444,607 18,429,745 Shares issued for dividends reinvested 4,593,801 3,871,675 Shares redeemed (13,537,636) (14,741,481) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2009 Year Ended October 31, (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 15.71 25.45 23.93 21.06 18.91 16.30 Investment Operations: Investment incomenet a .10 .22 .15 .12 .11 .11 Net realized and unrealized gain (loss) on investments (1.47) (7.85) 2.45 3.11 2.68 2.55 Total from Investment Operations (1.37) (7.63) 2.60 3.23 2.79 2.66 Distributions: Dividends from investment incomenet (.23) (.15) (.12) (.11) (.10) (.05) Dividends from net realized gain on investments (1.04) (1.96) (.96) (.25) (.54)  Total Distributions (1.27) (2.11) (1.08) (.36) (.64) (.05) Net asset value, end of period 13.07 15.71 25.45 23.93 21.06 18.91 Total Return (%) (8.38) b (32.21) 11.15 15.53 14.88 16.35 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 c .51 .51 .50 .50 .50 Ratio of net expenses to average net assets .50 c .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 1.59 c 1.09 .60 .52 .55 .67 Portfolio Turnover Rate 16.81 b 31.84 25.08 25.05 13.64 15.54 Net Assets, end of period ($ x 1,000) 643,976 734,645 998,016 888,354 724,909 477,646 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Smallcap Stock Index Fund (the fund) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The funds investment objective is to match the performance of the Standard & Poors SmallCap 600 Index. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 32 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities 822,870,975 369,977  Other Financial Instruments  261,625   Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation) at period end. In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the leading transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended April 30, 2009, The Bank of New York Mellon earned $262,321 from lending fund portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 34 As of and during the period ended April 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended October 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2008 was as follows: ordinary income $12,079,987 and long-term capital gains $74,751,018.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. During the period ended April 30, 2009, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .25% of the value of the funds average daily net assets, and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest, commitment fees, Shareholder The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex (collectively, the Fund Group). Currently, the Company and 11 other funds (comprised of 33 portfolios) in the Dreyfus Family of Funds pay each Board member their respective allocated portion of an annual retainer of $85,000 and an attendance fee of $10,000 for each regularly scheduled Board meeting, an attendance fee of $2,000 for each separate in-person committee meeting that is not held in conjunction with a regularly scheduled Board meeting and an attendance fee of $1,000 for each Board meeting and separate committee meeting that is conducted by telephone.The Chairman of the Board receives an additional 25% of such compensation and the Audit Committee Chairman receives an additional $15,000 per annum. The Company also reimburses each Board member for travel and out-of-pocket expenses in connection with attending Board or committee meetings. Subject to the Companys Emeritus Program Guidelines, Emeritus Board members, if any, receive 50% of the Companys annual retainer fee and per meeting fee paid at the time the Board member achieves emeritus status. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services at the annual rate of .25% of the value of the funds average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines 36 the amounts to be paid to Service Agents. During the period ended April 30, 2009, the fund was charged $745,477 pursuant to the Shareholder Services Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statements of Assets and Liabilities consist of: management fees $126,080 and shareholder services plan fees $126,080. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended April 30, 2009, amounted to $103,549,895 and $122,137,716, respectively. The fund may invest in financial futures contracts in order to gain exposure to or protect against changes in the market. The fund is exposed to market risk as a result of changes in the value of the underlying financial instruments. These investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Investments in financial futures require the fund to mark to market on a daily basis, which reflects the change in the market value of the contract at the close of each days trading. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses.When the contracts are closed, the fund recognizes a realized gain or loss. Contracts open at April 30, 2009, are set forth in the Statement of Financial Futures. At April 30, 2009, accumulated net unrealized depreciation on investments was $224,446,134, consisting of 41,398,576 gross unrealized appreciation and $265,844,710 gross unrealized depreciation. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At April 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agree-ments.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. 38 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on March 3, 2009, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2010. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration, and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure. The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. The Fund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of small-cap core funds that are benchmarked against the S&P SmallCap 600 Index (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional small-cap core funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return ranked in the first quartile of its Performance Group and Performance Universe for the one-, two-, three-, four- and five-year periods ended December 31, 2008. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fee and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds management fee and expense ratio were lower than the Expense Group and Expense Universe medians. After discussions with the Board members, representatives of Dreyfus agreed that Dreyfus will pay all of the funds direct expenses, except management fees, brokerage commissions, taxes, interest, fees and expenses of non-interested Board members, fees and expenses of independent counsel to the fund and to the non-interested Board members, Shareholder Services Plan fees, and extraordinary expenses. Dreyfus has also agreed to reduce its management fee in an amount equal to the funds allocable portion of the accrued fees and expenses of non-interested Board members and fees and expenses of independent counsel to the fund and to the non-interested Board members. 40 Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. Dreyfus representatives also reviewed the costs associated with distribution through intermediaries. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees.The Board acknowledged that differences in fees paid by the Similar Accounts seemed to be consistent with the services provided. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus from acting as The Fund 41 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) investment adviser and noted there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within ranges determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided. The Board also noted the fee waiver and expense reimbursement arrangements in place for the fund and their effect on Dreyfus profitability. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. The Board was satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. 42 The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 43 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Index Funds, Inc. By: /s/ J. David Officer J. David Officer, President Date: June 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer, President Date: June 29, 2009 By: /s/ James Windels James Windels, Treasurer Date: June 29, 2009 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
